Exhibit 10.1

EXECUTION COPY

 

 

 

 

LOGO [g212557g0721160512649.jpg]

CREDIT AGREEMENT

dated as of

July 18, 2016

among

GLOBAL BRASS AND COPPER, INC.,

as the Borrower

GLOBAL BRASS AND COPPER HOLDINGS, INC.,

as Holdings

The Loan Guarantors Party Hereto

The Lenders Party Hereto

BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
AND WELLS FARGO BANK, NATIONAL ASSOCIATION

as Joint Bookrunners and Joint Lead Arrangers

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I – Definitions

     1   

SECTION 1.01. Defined Terms

     1  

SECTION 1.02. Classification of Loans and Borrowings

     40  

SECTION 1.03. Terms Generally

     40  

SECTION 1.04. Accounting Terms; GAAP

     41  

SECTION 1.05. Pro Forma Adjustments for Acquisitions and Dispositions

     41  

SECTION 1.06. Status of Obligations

     42  

ARTICLE II – The Credits

     42  

SECTION 2.01. Commitments

     42  

SECTION 2.02. Loans and Borrowings

     42  

SECTION 2.03. Requests for Revolving Borrowings

     43  

SECTION 2.04. Protective Advances

     44  

SECTION 2.05. Swingline Loans

     44  

SECTION 2.06. Letters of Credit

     46  

SECTION 2.07. Funding of Borrowings

     51  

SECTION 2.08. Interest Elections

     52  

SECTION 2.09. Termination and Reduction of Commitments; Increase in Revolving
Commitments

     53  

SECTION 2.10. Repayment of Loans; Evidence of Debt

     55  

SECTION 2.11. Prepayment of Loans

     56  

SECTION 2.12. Fees

     58  

SECTION 2.13. Interest

     59  

SECTION 2.14. Alternate Rate of Interest

     59  

SECTION 2.15. Increased Costs

     60  

SECTION 2.16. Break Funding Payments

     61  

SECTION 2.17. Withholding of Taxes; Gross-Up

     62  

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     65  

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     68  

SECTION 2.20. Defaulting Lenders

     69  

SECTION 2.21. Returned Payments

     71  

SECTION 2.22. Banking Services and Swap Agreements

     71  

ARTICLE III – Representations and Warranties

     72  

SECTION 3.01. Organization; Powers

     72  

SECTION 3.02. Authorization; Enforceability

     72  

SECTION 3.03. Governmental Approvals; No Conflicts

     72  

SECTION 3.04. Financial Condition; No Material Adverse Change

     72  

SECTION 3.05. Properties

     73  

SECTION 3.06. Litigation and Environmental Matters

     73  

SECTION 3.07. Compliance with Laws and Agreements

     73  

SECTION 3.08. Investment Company Status

     73  

SECTION 3.09. Taxes

     74  



--------------------------------------------------------------------------------

SECTION 3.10. ERISA

     74  

SECTION 3.11. Disclosure

     74  

SECTION 3.12. Material Agreements

     74  

SECTION 3.13. Solvency

     74  

SECTION 3.14. Insurance

     75  

SECTION 3.15. Capitalization and Subsidiaries

     75  

SECTION 3.16. Security Interest in Collateral

     75  

SECTION 3.17. Employment Matters

     75  

SECTION 3.18. Federal Reserve Regulations

     76  

SECTION 3.19. Use of Proceeds

     76  

SECTION 3.20. No Burdensome Restrictions

     76  

SECTION 3.21. Anti-Corruption Laws and Sanctions

     76  

SECTION 3.22. EEA Financial Institutions

     76  

SECTION 3.23. Status as Senior Debt

     76  

SECTION 3.24. No Default

     76  

SECTION 3.25. Business of Holdings

     76  

ARTICLE IV – Conditions

     77  

SECTION 4.01. Effective Date

     77  

SECTION 4.02. Each Credit Event

     81  

ARTICLE V – Affirmative Covenants

     82  

SECTION 5.01. Financial Statements; Borrowing Base and Other Information

     82  

SECTION 5.02. Notices of Material Events

     86  

SECTION 5.03. Existence; Conduct of Business

     87  

SECTION 5.04. [Reserved]

     87  

SECTION 5.05. Maintenance of Properties

     87  

SECTION 5.06. Books and Records; Inspection Rights

     87  

SECTION 5.07. Compliance with Laws

     88  

SECTION 5.08. Use of Proceeds

     88  

SECTION 5.09. Accuracy of Information

     88  

SECTION 5.10. Insurance

     88  

SECTION 5.11. Casualty and Condemnation

     89  

SECTION 5.12. Appraisals

     89  

SECTION 5.13. Depository Banks

     89  

SECTION 5.14. Additional Collateral; Further Assurances

     89  

SECTION 5.15. Post-Closing Matters

     91  

ARTICLE VI – Negative Covenants

     91  

SECTION 6.01. Indebtedness

     91  

SECTION 6.02. Liens

     94  

SECTION 6.03. Fundamental Changes

     96  

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     97  

SECTION 6.05. Asset Sales

     99  

SECTION 6.06. Sale and Leaseback Transactions

     101  

SECTION 6.07. Swap Agreements

     101  

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness

     101  

SECTION 6.09. Transactions with Affiliates

     102  

SECTION 6.10. Restrictive Agreements

     103  

SECTION 6.11. Amendment of Material Documents

     104  



--------------------------------------------------------------------------------

SECTION 6.12. Fixed Charge Coverage Ratio

     104  

SECTION 6.13. Holding Company

     104  

ARTICLE VII – Events of Default

     104  

ARTICLE VIII – The Administrative Agent

     107  

SECTION 8.01. Appointment

     107  

SECTION 8.02. Rights as a Lender

     108  

SECTION 8.03. Duties and Obligations

     108  

SECTION 8.04. Reliance

     109  

SECTION 8.05. Actions through Sub-Agents

     109  

SECTION 8.06. Resignation

     109  

SECTION 8.07. Non-Reliance

     110  

SECTION 8.08. Other Agency Titles

     111  

SECTION 8.09. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties Bankruptcy; Credit Bidding

     111  

SECTION 8.10. Flood Laws

     113  

ARTICLE IX – Miscellaneous

     113  

SECTION 9.01. Notices

     113  

SECTION 9.02. Waivers; Amendments

     115  

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     118  

SECTION 9.04. Successors and Assigns

     120  

SECTION 9.05. Survival

     124  

SECTION 9.06. Counterparts; Integration; Effectiveness

     124  

SECTION 9.07. Severability

     125  

SECTION 9.08. Right of Setoff

     125  

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     125  

SECTION 9.10. WAIVER OF JURY TRIAL

     126  

SECTION 9.11. Headings

     126  

SECTION 9.12. Confidentiality

     126  

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law

     127  

SECTION 9.14. USA PATRIOT Act

     127  

SECTION 9.15. Disclosure

     127  

SECTION 9.16. Appointment for Perfection

     128  

SECTION 9.17. Interest Rate Limitation

     128  

SECTION 9.18. Marketing Consent

     129  

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     129  

SECTION 9.20. Intercreditor Agreement

     129  

SECTION 9.21. No Advisory or Fiduciary Responsibility

     130  

ARTICLE X – Loan Guaranty

     130  

SECTION 10.01. Guaranty

     130  

SECTION 10.02. Guaranty of Payment

     131  

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty

     131  

SECTION 10.04. Defenses Waived

     132  

SECTION 10.05. Rights of Subrogation

     132  

SECTION 10.06. Reinstatement; Stay of Acceleration

     132  

SECTION 10.07. Information

     132  

SECTION 10.08. Termination

     133  

SECTION 10.09. [Reserved]

     133  



--------------------------------------------------------------------------------

SECTION 10.10. Maximum Liability

     133  

SECTION 10.11. Contribution

     133  

SECTION 10.12. Liability Cumulative

     134  

SECTION 10.13. Keepwell

     134  

SCHEDULES:

Commitment Schedule

Schedule 3.05 — Properties

Schedule 3.06 — Disclosed Matters

Schedule 3.14 — Insurance

Schedule 3.15 — Capitalization and Subsidiaries

Schedule 5.01 — Effective Date Schedule of Metal Value

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.09 — Transactions with Affiliates

Schedule 6.10 — Existing Restrictions

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Opinion of Loan Parties’ Counsel

Exhibit C — Form of Borrowing Base Certificate

Exhibit D — Form of Compliance Certificate

Exhibit E — Joinder Agreement

Exhibit F-1 — U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-2 — U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-3 — U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-4 — U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of July 18, 2016 (as it may be amended or modified
from time to time, this “Agreement”) among Global Brass and Copper, Inc., as the
Borrower, Global Brass and Copper Holdings, Inc., as Holdings, the other Loan
Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party or any
Subsidiary (a) acquires any going business or all or substantially all of the
assets of any Person, whether through purchase of assets, merger or otherwise or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person which has ordinary voting power for
the election of directors or other similar management personnel of a Person
(other than Equity Interests having such power only by reason of the happening
of a contingency) or a majority of the outstanding Equity Interests of a Person.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and Affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

 

1



--------------------------------------------------------------------------------

“Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the Effective Date,
the Aggregate Revolving Commitment is $200,000,000.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time (with the Swingline Exposure of each
Lender calculated assuming that all of the Lenders have funded their
participations in all Swingline Loans outstanding at such time).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day, subject to the interest rate floors set forth therein. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or any of its Affiliates from time to time
concerning or relating to bribery or corruption.

“Applicable Fee Rate” means, with respect to the commitment fees payable
hereunder (x) 0.375% if the average daily Aggregate Revolving Exposure for the
calendar month then most recently ended is less than 25% of the total Aggregate
Revolving Commitment or (y) 0.25% if the average daily Aggregate Revolving
Exposure for the calendar month then most recently ended is greater than or
equal to 25% of the total Aggregate Revolving Commitment.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, a percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the Aggregate Revolving Commitment (provided that, if
the Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the Aggregate Revolving
Exposure at that time), and (b) with respect to Protective Advances or with
respect to the Aggregate Revolving Exposure, a percentage based upon its share
of the Aggregate Revolving Exposure (with the Swingline Exposure of each Lender
calculated assuming that all of the Lenders have funded their participations in
all Swingline Loans outstanding at such time) and the unused Commitments;
provided that, in accordance with Section 2.20, so long as any Lender shall be a
Defaulting Lender, such Defaulting Lender’s Commitment shall be disregarded in
the calculations under clauses (a) and (b) above.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Revolver ABR Spread”, or
“Revolver Eurodollar Spread”, as the case may be, based upon the Average
Quarterly Availability during the most recent calendar quarter ending on
March 31, June 30, September 30 and December 31; provided that the “Applicable
Rate” shall be the applicable rates per annum set forth below in Category 1
during the period from the Effective Date to, and including, February 1, 2017
(unless the Borrowing Base Certificate delivered for the last calendar month of
the calendar quarter then most recently ended demonstrates that Category 2 or 3
should have been applicable during such period, in which case such other Pricing
Level shall be deemed to be applicable during such period):

 

Average Quarterly Availability

   Revolver
ABR
Spread     Revolver
Eurodollar
Spread  

Category 1

> $100,000,000

     0.25 %      1.25 % 

Category 2

£ $100,000,000

but

³ $50,000,000

     0.50 %      1.50 % 

Category 3

< $50,000,000

     0.75 %      1.75 % 

For purposes of the foregoing, (a) the Applicable Rate shall be determined based
upon the Borrowing Base Certificates and related information that are delivered
from time to time pursuant to Section 5.01 and (b) each change in the Applicable
Rate resulting from a change in Average Quarterly Availability shall be
effective for the period beginning on the first day of the immediately
succeeding calendar month after the Administrative Agent has received the
applicable Borrowing Base Certificate for each of the months ended March 31,
June 30, September 30 and December 31 occurring during the term of this
Agreement and ending on the date immediately preceding the effective date of the
next such change, provided that the Average Quarterly Availability shall be
deemed to be in Category 3 if the Borrower fails to deliver any Borrowing Base
Certificate or related information required to be delivered by it pursuant to
Section 5.01, during the period from the expiration of the time for delivery
thereof until five days after each such Borrowing Base Certificate and related
information is so delivered.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Revolving Commitment and (ii) the Borrowing Base minus (b) the
Aggregate Revolving Exposure (calculated, with respect to any Defaulting Lender,
as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitment minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

“Average Quarterly Availability” means, for any calendar quarter ending on March
31, June 30, September 30 and December 31, an amount equal to the average daily
Availability during such calendar quarter period.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party or its Subsidiaries by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services, and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

“Banking Services Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the

 

4



--------------------------------------------------------------------------------

reorganization or liquidation of its business, appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such ownership interest results in or provides
such Person with immunity from the jurisdiction of courts within the U.S. or
from the enforcement of judgments or writs of attachment on its assets or
permits such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Borrower” means Global Brass and Copper, Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, and (c) a Protective
Advance.

“Borrowing Base” means, at any time, the sum of (a) 85% of the Loan Parties’
Eligible Accounts at such time, plus (b) the product of 85% multiplied by the
Net Orderly Liquidation Value percentage identified in the most recent Inventory
appraisal ordered by the Administrative Agent multiplied by the Value of the
Loan Parties’ Eligible Inventory; provided that, (i) prior to the completion of
satisfactory field examinations and Inventory appraisals by the Administrative
Agent of acquired Accounts and acquired Inventory that the Borrower reasonably
determines in good faith will qualify as Eligible Accounts and Eligible
Inventory after the Administrative Agent completes its Inventory appraisal and
field examination thereof shall be included in the Borrowing Base in an
aggregate amount not to exceed the lesser of (x) $50,000,000 or (y) the sum of
75% of the face amount of all such non-examined acquired Accounts plus 50% of
the Value (as determined by the Borrower in good faith), of all such
non-appraised acquired Inventory; (ii) after such field examinations and
Inventory appraisals have been performed, the acquired Accounts and Inventory
will be included in the Borrowing Base in the manner set forth above, and (iii)
notwithstanding the foregoing or anything to the contrary contained herein, with
respect to any Loan Party not acquired pursuant to a Permitted Acquisition whose
Accounts and Inventory have not been subjected to a field examination and
Inventory appraisal satisfactory to the Administrative Agent in its Permitted
Discretion, such Accounts and Inventory shall not receive any Borrowing Base
credit until such field examinations and Inventory appraisals are completed;
minus (c) Reserves. The Administrative Agent may, when determining the Borrowing
Base, in its Permitted Discretion, adjust Reserves or Net Orderly Liquidation
Value.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer, in substantially the form of
Exhibit C or another form which is acceptable to the Administrative Agent in its
sole discretion.

“Borrowing Base Collateral” means all Collateral consisting of the Accounts
and/or Inventory, respectively, of the applicable Loan Parties.

 

5



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a capital expenditure on a consolidated statement of cash flows
of Holdings and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Dominion Period” means any period (a) commencing on the day after five (5)
consecutive Business Days during which period Availability has been less than
the greater of (i) $20,000,000 and (ii) 10% of the Aggregate Revolving
Commitment and (b) continuing until Availability shall have been at least equal
to, for a period of 30 consecutive days, the greater of (i) $20,000,000 and (ii)
10% of the Aggregate Revolving Commitment.

“cash equivalents” means, as at any date of determination, (a) securities
(i) issued or directly and unconditionally guaranteed or insured as to interest
and principal by the U.S. government or (ii) issued by any agency or
instrumentality of the U.S., the obligations of which are backed by the full
faith and credit of the U.S., in each case maturing within one year after such
date and, in each case, repurchase agreements and reverse repurchase agreements
relating thereto; (b) direct obligations issued by any state of the U.S., or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating organization) and, in each case, repurchase agreements and reverse
repurchase agreements relating thereto; (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency); (d) deposits, money market deposits, time deposit accounts,
certificates of deposit or bankers’ acceptances (or similar instruments)
maturing within one year after such date and issued or accepted by any Lender or
by any bank or trust

 

6



--------------------------------------------------------------------------------

company organized under, or authorized to operate as a bank or trust company
under, the laws of the U.S., any state thereof or the District of Columbia or
any political subdivision thereof and that has capital and surplus of not less
than $500,000,000 and, in each case, repurchase agreements and reverse
repurchase agreements relating thereto; and (e) shares of any money market
mutual fund that has (i) substantially all of its assets invested in the types
of investments referred to in clauses (a) through (d) above, (ii) net assets of
not less than $500,000,000 and (iii) a rating of at least A-2 from S&P or at
least P-2 from Moody’s.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding voting Equity Interests of Holdings; (b) Holdings shall cease to
beneficially own, directly or indirectly, free and clear of all Liens or other
encumbrances (other than Liens granted under the Loan Documents or the Term Loan
Documents) 100% of the issued and outstanding Equity Interests of the Borrower;
or (c) other than in connection with a merger, amalgamation or consolidation
permitted by this Agreement (including Section 6.03), the Borrower shall cease
to beneficially own, directly or indirectly, free and clear of all Liens or
other encumbrances (other than Liens granted under the Loan Documents or the
Term Loan Documents) 100% of the issued and outstanding voting Equity Interests
of each Loan Party (other than Holdings),

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.17.

“CFC” means any existing or future direct or indirect subsidiary of the Borrower
that is a controlled foreign corporation for purposes of section 957 of the
Code.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.

 

7



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations; provided, that Excluded Property
shall be excluded from the definition of Collateral.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement and any other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
theretofore, now or hereafter executed by any Loan Party and delivered to the
Administrative Agent in connection with this Agreement or any other Loan
Document.

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commodity Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving or related to the conduct of the Borrower’s operations, or settled by
reference to one or more metal commodities, energy commodities, interest rate
derivatives, or foreign currency arrangements, in each case, entered in the
ordinary course of business consistent with past practice and not for any
speculative purposes.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, Net Income for such period
plus, the sum, without duplication, during such period of:

 

  (i) Net Interest Expense (Income);

 

8



--------------------------------------------------------------------------------

  (ii) plus income tax expense as recorded in Holdings’ statement of
consolidated operations;

 

  (iii) plus all amounts attributable to depreciation and amortization expense;

 

  (iv) (a) minus any extraordinary income or (b) plus any extraordinary expense;

 

  (v) plus any other net expenses or charges that do not constitute reserves,
whether or not otherwise includable as a separate item in the statement of such
Net Income, including the following:

 

  (1) (a) minus any gains or (b) plus any losses, in each case, due to the
depletion of a last-in-first-out layer of Inventory;

 

  (2) (a) minus any gains or (b) plus any losses, in each case, due to recording
lower of cost or market adjustments to Inventory;

 

  (3) (a) minus any gains or (b) plus any losses, in each case, incurred due to
restructuring and other business transformation charges, including severance,
and net losses from disposed, abandoned, transferred, closed, or discontinued
operations; provided that the amounts added back to Net Income pursuant to this
clause (v)(3) shall not exceed $10,000,000 in the aggregate during any trailing
twelve calendar month period; and

 

  (4) plus non-cash share-based compensation activity from stock compensation
awards to employees and board of director members permitted under this
Agreement;

 

  (vi) (a) minus any unrealized profits or (b) plus any unrealized losses, in
each case, arising from Swap Agreements (including Commodity Swap Agreements) of
the Borrower and its Subsidiaries;

 

  (vii) (a) minus any income or gain or (b) plus any expenses or charges
incurred, in each case, as a result of the early extinguishment of Indebtedness
to the extent included within the Borrower’s statement of operations (excluding
Swap Agreements, Commodity Swap Agreements or other derivative instruments);

 

  (viii) plus charges or expenses related to the Transactions;

 

  (ix) plus expenses incurred in connection with the prepayment, amendment,
modification or refinancing of Indebtedness during such period;

 

  (x) plus any transaction costs or charges incurred during such period in
connection with an actual or proposed incurrence of Indebtedness, including a
refinancing, prepayment or amendment thereof, or any issuance of Equity
Interests, investment, Acquisition (whether or not consummated), disposition,
abandonment, divestiture or recapitalization (in each case whether or not
consummated) outside the ordinary course of business; and

 

  (xi) plus for each period ending on or prior to December 31, 2017, excessive
audit, consulting, board of director and other expenses incurred to operate
Holdings as a public company in an aggregate amount not to exceed $1,500,000
during the trailing twelve calendar month period then ended;

all calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.

 

9



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of Holdings and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis as of such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.

“Covenant Trigger Period” means any period (a) commencing on the day
Availability is less than the greater of (i) $20,000,000 and (ii) 10% of the
Aggregate Revolving Commitment and (b) continuing until Availability shall have
been at least equal to, for a period of 30 consecutive days, the greater of (i)
$20,000,000 and (ii) 10% of the Aggregate Revolving Commitment.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action.

 

10



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

“Disregarded Domestic Subsidiary” means a Domestic Subsidiary that is
disregarded as an entity separate from its owner under § 301.7701-3 of the
United States Treasury Regulations and owns Equity Interests of a CFC (directly
or indirectly through another entity disregarded as an entity separate from its
owner under § 301.7701-3 of the United States Treasury Regulations).

“Document” has the meaning assigned to such term in the Security Agreement.

“dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.

“Domestic Subsidiary Holding Company” means (i) any Domestic Subsidiary
substantially all of the assets of which consist of Equity Interests and/or debt
interests of one or more CFCs, so long as such Domestic Subsidiary does not
conduct any business or activity other than the ownership of such Equity
Interests and/or debt interests and does not incur, and is not otherwise liable
for, any indebtedness or other liabilities or (ii) any Disregarded Domestic
Subsidiary; provided that no Person that is a Subsidiary of Holdings on the
Effective Date shall be a Domestic Subsidiary Holding Company.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Date Debt Repayments” means, collectively, the repayment in full on
the Effective Date of all of the existing Indebtedness outstanding and the
termination of any remaining commitments and obligations with respect thereto as
of the Effective Date under the Borrower’s

 

11



--------------------------------------------------------------------------------

(a) existing amended and restated asset based revolving credit facility, dated
as of August 15, 2010, and (b) existing 9.50% Senior Secured Notes due 2019 (the
“Senior Secured Notes”), issued under that certain Indenture, dated as June 1,
2012, in each case as amended, supplemented or otherwise modified from time to
time prior to the date hereof.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent and the Issuing Bank and
any of its respective Related Parties or any other Person, providing for access
to data protected by passcodes or other security system.

“Eligible Accounts” means, at any time, the Accounts of the Loan Parties;
provided that, Eligible Accounts shall not include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;

(b) which is subject to any Lien other than a Permitted Encumbrance;

(c) (i) which is unpaid more than 90 days after the date of the original invoice
therefor or more than 60 days after the original due date therefor, or (ii)
which has been written off the books of the Loan Parties or otherwise designated
as uncollectible;

(d) which is owing by an Account Debtor for which more than 50% of the aggregate
amount owing under the Accounts from such Account Debtor and its Affiliates are
ineligible pursuant to clause (c) above;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to the Loan Parties
exceeds 20% of the aggregate Eligible Accounts;

(f) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true;

(g) which (i) does not arise from the sale of goods (including scrap sales) or
performance of services in the ordinary course of business, (ii) is not
evidenced by an invoice or documentation satisfactory to the Administrative
Agent, it being understood and agreed that any documentation which is
substantially similar to (x) the documentation supporting eligibility of certain
Accounts pursuant to the Borrowing Base Certificate delivered pursuant to
Section 4.01(m) on the Effective Date or (y) the documentation that was provided
during the field examinations referred to in Section 4.01(v) and which supported
the eligibility established in the Borrowing Base Certificate delivered pursuant
to Section 4.01(m) on the Effective Date shall be deemed satisfactory to the
Administrative Agent with respect to this clause (ii), (iii) represents a
progress billing, (iv) is contingent

 

12



--------------------------------------------------------------------------------

upon any Loan Party’s completion of any further performance, (v) represents a
sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis or (vi)
relates to payments of interest to the extent the aggregate amount of such
interest is in excess of $1,000,000 in which case the amount in excess of
$1,000,000 will be excluded from eligibility;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the applicable Loan Party or if such Account was invoiced more
than once;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws, (iv)
admitted in writing its inability, or is generally unable to, pay its debts as
they become due, (v) become insolvent, or (vi) ceased operation of its business,
in each case only to the extent such condition is continuing;

(k) which is owed by any Account Debtor which has sold all or substantially all
of its assets (it being understood that the foregoing shall not preclude such
Accounts from being Eligible Accounts if owned by a successor Account Debtor who
otherwise meets the requirements set forth herein);

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. (including Puerto Rico) or Canada or (ii) is not
organized under applicable law of the U.S., any state of the U.S., or the
District of Columbia, Canada, or any province of Canada unless, in any such
case, such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent; provided that up to $5,000,000 of the aggregate face
amount of Accounts shall not be ineligible under this clause (l) so long as the
Account Debtors are organized in jurisdictions acceptable to the Administrative
Agent in its Permitted Discretion;

(m) which is owed in any currency other than U.S. dollars or Canadian dollars;

(n) which is owed by (i) any Governmental Authority of any country other than
the U.S. unless such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, or (ii) any Governmental Authority of the U.S., or any
department, agency, public corporation, or instrumentality thereof, unless the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien
of the Administrative Agent in such Account

 

13



--------------------------------------------------------------------------------

have been complied with to the Administrative Agent’s satisfaction; provided
that, so long as no Covenant Trigger Period has occurred and is continuing no
Accounts of such Governmental Authority of the U.S. shall be ineligible under
this clause (n)(ii) as a result of the failure of any Person to take any step
necessary to require such Governmental Authority of the U.S., or any department,
agency, public corporation, or instrumentality thereof to make payments under
such Accounts to the Administrative Agent directly during the continuance of an
Event of Default;

(o) which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Affiliates;

(p) any Account that is transferred, disposed, pledged or otherwise subject to
any Permitted Factoring Facility;

(q) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof; provided, that no Account that
otherwise constitutes an Eligible Account shall be rendered ineligible by virtue
of this clause (q) to the extent, but only to the extent, that the Account
Debtor’s right of setoff is limited by an agreement that is satisfactory to the
Administrative Agent in its Permitted Discretion;

(r) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute; provided, that no Account that otherwise constitutes an Eligible
Account shall be rendered ineligible by virtue of this clause (r) to the extent,
but only to the extent, that the Account Debtor’s right of setoff is limited by
an agreement that is satisfactory to the Administrative Agent in its Permitted
Discretion;

(s) which is evidenced by any promissory note, chattel paper or instrument;

(t) which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Loan Party to seek judicial enforcement
in such jurisdiction of payment of such Account, unless such Loan Party has
filed such report or qualified to do business in such jurisdiction or (ii) which
is a Sanctioned Person;

(u) with respect to which a Loan Party has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business but only to the extent of any such reduction, or
any Account which was partially paid and such Loan Party created a new
receivable for the unpaid portion of such Account;

(v) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

 

14



--------------------------------------------------------------------------------

(w) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than a Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
a Loan Party as payee or remittance party; or

(x) which was created on cash on delivery terms.

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall notify the Administrative
Agent thereof on and at the time of submission to the Administrative Agent of
the next Borrowing Base Certificate. In determining the amount of an Eligible
Account, the face amount of an Account may, in the Administrative Agent’s
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that a Loan Party may be obligated to rebate to an Account Debtor pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the applicable Loan Party to reduce the amount of such Account.

The criteria for Eligible Accounts set forth above may only be changed, and any
new criteria for Eligible Accounts may only be established, by the
Administrative Agent in good faith on either (i) an event, condition or other
circumstance arising after the date hereof (including, without limitation, the
Administrative Agent’s receipt of the results of any field examinations or
appraisals), or (ii) an event, condition or other circumstance existing on the
Effective Date to the extent the Administrative Agent has no written notice
thereof from a Loan Party prior to the Effective Date, in either case under
clause (i) or (ii), which adversely affects or could reasonably be expected to
adversely affect the Accounts in the Permitted Discretion of the Administrative
Agent.

“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, or finance company, financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), (c) any Affiliate of any Lender and (d) any Approved Fund of
any Lender; provided that in no event shall an Ineligible Institution constitute
an Eligible Assignee.

“Eligible Inventory” means, at any time, the Inventory of the Loan Parties;
provided that Eligible Inventory shall not include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (it being understood that such Lien may be junior in
priority to (i) landlord Liens on Inventory granted by statute as to which a
Reserve has been established and (ii) Liens of the type described in clauses (a)
and (b) in the definition of Permitted Encumbrances);

 

15



--------------------------------------------------------------------------------

(b) which is subject to any Lien other than a Permitted Encumbrance;

(c) which is, in the Administrative Agent’s Permitted Discretion, slow moving,
obsolete, unmerchantable, defective, or unfit for sale;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true in
any material respect;

(e) in which any Person other than any Loan Party shall have any ownership or
title;

(f) which is not finished goods (other than raw materials and work-in-process
for such finished goods) or which constitutes spare or replacement parts or
other similar items dedicated for the internal use by the Loan Parties,
bill-and-hold or ship-in-place goods, goods held on consignment by a Loan Party,
or goods which are not of a type held for sale in the ordinary course of
business;

(g) which (i) is not located in the U.S. (including Puerto Rico) or (ii) (A) is
in transit to a location other than the contiguous United States or Puerto Rico
or (B) is in transit from a location other than the contiguous United States or
Puerto Rico;

(h) which is located in any location leased by a Loan Party unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Reserve for rent (not to exceed three (3) months), charges and other
amounts due or to become due with respect to such facility has been established
by the Administrative Agent in its Permitted Discretion; provided, that
Inventory located at the properties leased by the Loan Parties as of the
Effective Date in Yorba Linda, California, Warwick, Rhode Island and Los
Angeles, California shall not be rendered ineligible pursuant to this clause
(h); provided, further, that with respect to such leased locations at Yorba
Linda, California, Warwick, Rhode Island and the Los Angeles, California, the
Administrative Agent may establish an appropriate Reserve with respect to any
past due rent or other past due amounts owing under such leases;

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document
(other than bills of lading to the extent permitted pursuant to clause (g)
above), unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion; provided,
that no Reserve shall be established and such Inventory shall not be rendered
ineligible pursuant to this clause (i) unless such Collateral Access Agreement
and such other documentation has not been delivered to the Administrative Agent
on or prior to 180 days after the Effective Date;

 

16



--------------------------------------------------------------------------------

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor (other than to the extent permitted pursuant to clause (g) or (i)
above); provided that such Inventory shall not be excluded from “Eligible
Inventory” pursuant to this clause (j) so long as (i) such third party or
outside processor has delivered to the Administrative Agent a Collateral Access
Agreement and such other documentation as the Administrative Agent may require
or (ii) an appropriate Reserve has been established by the Administrative Agent
in its Permitted Discretion; provided, further that no Reserve shall be
established and such Inventory shall not be rendered ineligible pursuant to this
clause (j) unless such Collateral Access Agreement and such other documentation
has not been delivered to the Administrative Agent on or prior to 180 days after
the Effective Date;

(k) which is a discontinued product or component thereof;

(l) which is the subject of a consignment by a Loan Party as consignor, unless
such consignee has delivered to the Administrative Agent a Collateral Access
Agreement and such other documentation as the Administrative Agent may require;

(m) [reserved];

(n) [reserved];

(o) which is not reflected as Inventory in the most recent schedule delivered to
the Administrative Agent pursuant to Section 5.01(h)(ii) (or prior to the
delivery of the first schedule pursuant to Section 5.01(h)(ii), in the reports
delivered to the Administrative Agent with respect to the field examinations
referred to in Section 4.01(v));

(p) for which reclamation rights have been asserted in writing by the seller
under either the UCC or the Bankruptcy Code;

(q) which has been acquired from a Sanctioned Person; or

(r) which is located at any location where the aggregate value of all Eligible
Inventory of the Loan Parties at such location is less than $50,000.

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall notify the Administrative Agent
thereof on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate.

The criteria for Eligible Inventory set forth above may only be changed, and any
new criteria for Eligible Inventory may only be established, by the
Administrative Agent in good faith on either (i) an event, condition or other
circumstance arising after the Effective Date (including, without limitation,
the Administrative Agent’s receipt of the results of any field examinations or
appraisals), or (ii) an event, condition or other circumstance existing on the
date hereof to the extent the Administrative Agent has no written notice thereof
from a Loan Party prior to the Effective Date hereof, in either case under
clause (i) or (ii), which adversely affects or could reasonably be expected to
adversely affect the Inventory in the Permitted Discretion of the Administrative
Agent.

 

17



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning assigned to such term in the Security Agreement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Loan Party or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by any Loan Party or any ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by any Loan Party
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal of any Loan Party or any ERISA Affiliate from any
Multiemployer Plan; or (g) the receipt by any Loan Party or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Loan Party or
any ERISA Affiliate of any notice, concerning the imposition upon any Loan Party
or any ERISA Affiliate of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

18



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Domestic Subsidiary” means (a) any Domestic Subsidiary Holding Company
and (b) any Domestic Subsidiary that is a direct or indirect subsidiary of a
Foreign Subsidiary.

“Excluded Property” has the meaning assigned to such term in the Security
Agreement.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office; (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f); and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

 

19



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
implementing any of the foregoing, and any laws with respect to such
intergovernmental agreements.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or Holdings.

“Fixed Charge Coverage Ratio” means, at any date, the ratio of (a) Consolidated
Adjusted EBITDA minus Unfinanced Capital Expenditures (excluding capitalized
interest) minus expenses for Taxes paid in cash to (b) Fixed Charges, all
calculated for the Test Period ended on such date (or, if such date is not the
last day of a fiscal quarter, ended on the last day of the fiscal quarter most
recently ended prior to such date).

“Fixed Charges” means, for any period, without duplication, Interest Expense
paid in cash, plus scheduled principal payments on Indebtedness paid or payable
in cash minus interest income received in cash, all calculated for Holdings and
its Subsidiaries on a consolidated basis in accordance with GAAP.

“Fixtures” has the meaning assigned to such term in the Security Agreement.

“Flood Laws” has the meaning assigned to such term in Section 8.10.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for Tax purposes.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Account” has the meaning assigned to such term in Section 4.01(i).

“GAAP” means generally accepted accounting principles in the U.S.

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

20



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guarantors” means all Loan Guarantors and all non-Loan Parties who have
delivered an Obligation Guaranty, and the term “Guarantor” means each or any one
of them individually. For the avoidance of doubt, no Excluded Domestic
Subsidiary (except a Domestic Subsidiary Holding Company) shall serve as a
Guarantor.

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

“Holdings” means Global Brass and Copper Holdings, Inc., a Delaware corporation.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business which are not more than 90 days past
due), (f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an

 

21



--------------------------------------------------------------------------------

account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) obligations under any earnout that has become due and payable
(but has not been paid) pursuant to an Acquisition and as reflected on the
balance sheet of such Person in accordance with GAAP, (l) any other Off-Balance
Sheet Liability and (m) obligations, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all Swap Agreements (other than any Commodity Swap
Agreements), and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction (other than any
Commodity Swap Agreement transaction). The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Information Memorandum” means the Confidential Information Memorandum dated
June 16, 2016 relating to the Borrower and the Transactions.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, by and among the Administrative Agent, the TLB
Administrative Agent, the Borrower and the other Loan Parties.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of Holdings and its Subsidiaries for
such period with respect to all outstanding Indebtedness of Holdings and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptances and net costs
under Swap Agreements (other than any Commodity Swap Agreements) in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for Holdings and its
Subsidiaries for such period in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each calendar month and the Maturity Date, (b)
with respect to any

 

22



--------------------------------------------------------------------------------

Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part (and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period) and the Maturity Date, and (c) with
respect to any Swingline Loan, the day that such Swingline Loan is required to
be repaid and the Maturity Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three, six
or twelve months thereafter, as the Borrower may elect; provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, individually and collectively, each of JPMCB, in its
capacity as the issuer of Letters of Credit hereunder, and any other Revolving
Lender from time to time designated by the Borrower as an Issuing Bank, with the
consent of such Revolving Lender and the Administrative Agent, and their
respective successors in such capacity as provided in Section 2.06(i). Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by its Affiliates, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.06 with respect to such
Letters of Credit). At any time there is more than one Issuing Bank, all
singular references to the Issuing Bank shall mean any Issuing Bank, either
Issuing Bank, each Issuing Bank, the Issuing Bank that has issued the applicable
Letter of Credit, or both (or all) Issuing Banks, as the context may require.

 

23



--------------------------------------------------------------------------------

“Issuing Bank Sublimits” means such amount as shall be designated to the
Administrative Agent and the Borrower in writing by an Issuing Bank; provided
that any Issuing Bank shall be permitted at any time to increase or reduce its
Issuing Bank Sublimit upon providing five (5) days’ prior written notice thereof
to the Administrative Agent and the Borrower.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit E.

“Joint Lead Arrangers” means JPMCB, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Bank, National Association, in their capacities as
joint lead arrangers and joint bookrunners.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the aggregate LC Exposure at such time.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate. It is understood and agreed that all of the terms and
conditions of this definition of “LIBO Rate” shall be subject to Section
2.14. Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted
LIBO Rate” is used in connection with an ABR Borrowing, such rate shall be
determined as modified by the definition of Alternate Base Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars) for a period equal in length
to such Interest Period as displayed on such day and time on

 

24



--------------------------------------------------------------------------------

pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“License Agreement” has the meaning assigned to such term in the Security
Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity Condition Period” means any period (a) commencing on the day after
five (5) consecutive Business Days during which period Availability has been
below 12.5% of the Aggregate Revolving Commitment and (b) continuing until
Availability shall have been at least equal to 12.5% of the Aggregate Revolving
Commitment, for a period of 30 consecutive days.

“Loan Documents” means, collectively, this Agreement, any promissory notes
delivered pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, any Obligation Guaranty, the
Intercreditor Agreement and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lender and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements, legal opinions issued in connection with the other Loan Documents,
UCC filings, letter of credit applications and any agreements between the
Borrower and the Issuing Bank regarding the Issuing Bank’s Issuing Bank Sublimit
or the respective rights and obligations between the Borrower and the Issuing
Bank in connection with the issuance of Letters of Credit, and any other
documents prepared in connection with the other Loan Documents, if any and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means, collectively, Holdings, the Borrower, the Subsidiary
Guarantors and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their successors and assigns, and the term “Loan
Party” shall mean any one of them or all of them individually, as the context
may require.

 

25



--------------------------------------------------------------------------------

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of Holdings and its Subsidiaries taken
as a whole, (b) the ability of any Loan Party to perform any of its obligations
under the Loan Documents to which it is a party, (c) the Collateral, or the
Administrative Agent’s Liens (on behalf of itself and other Secured Parties) on
the Collateral or the priority of such Liens, or (d) the rights of or benefits
available to the Administrative Agent, the Issuing Bank or the Lenders under any
of the Loan Documents.

“Material Contract” means any contract or other arrangement to which Holdings or
any of its Subsidiaries is a party (other than the Loan Documents and the Term
Loan Documents) for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to have a Material Adverse Effect.

“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent fiscal quarter of Holdings, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a)),
contributed greater than five percent (5%) of Consolidated Adjusted EBITDA for
such period or (ii) which contributed greater than five percent (5%) of
Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of Consolidated Adjusted EBITDA or Consolidated Total Assets
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds five percent (5%) of Consolidated Adjusted EBITDA for any
such period or five percent (5%) of Consolidated Total Assets as of the end of
any such fiscal quarter, the Borrower (or, in the event the Borrower has failed
to do so within ten (10) days, the Administrative Agent) shall designate
sufficient Domestic Subsidiaries as “Material Domestic Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Domestic Subsidiaries.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements (other than
Commodity Swap Agreements), of any one or more of Holdings and its Subsidiaries
in an aggregate principal amount exceeding $10,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
Holdings or any Subsidiary in respect of any Swap Agreement (other than any
Commodity Swap Agreement) at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Holdings or such Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means July 19, 2021 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Moody’s” means Moody’s Investors Service, Inc.

 

26



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss)
attributable to Holdings and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Holdings or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

“Net Interest Expense (Income)” means, for any period, an amount (which may be
negative) equal to the excess of (x) Interest Expense over (y) total interest
income of Holdings and its Subsidiaries for such period, calculated on a
consolidated basis for Holdings and its Subsidiaries for such period in
accordance with GAAP.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner reasonably
acceptable to the Administrative Agent by an appraiser reasonably acceptable to
the Administrative Agent, net of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all Taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

“NYFRB” means the Federal Reserve Bank of New York.

 

27



--------------------------------------------------------------------------------

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest, expenses and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of any of
the Loan Parties to any of the Lenders, the Administrative Agent, the Issuing
Bank or any indemnified party, individually or collectively, existing on the
Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security

 

28



--------------------------------------------------------------------------------

interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Payment Conditions” shall be deemed to be satisfied in connection with an
applicable transaction if:

 

  (A) no Default has occurred and is continuing or would result immediately
after giving effect to such transaction; and

 

  (B) the Borrower shall have Availability both (x) at all times during the
30-day period immediately prior to such transaction and (y) immediately after
giving effect to such transaction (calculated on a pro forma basis on the date
of such proposed transaction to include any Loans or issuance of any Letters of
Credit under this Agreement in connection with the proposed transaction and to
give effect to such transaction (including with respect to any assets that are
acquired in such proposed transaction that would be included in the Borrowing
Base in accordance with the definition thereof)), in each case, greater than 20%
of the Aggregate Revolving Commitment.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by any Loan Party (other than
Holdings) in a transaction that satisfies each of the following requirements:

(a) such Acquisition is not a hostile or contested acquisition;

(b) the business acquired in connection with such Acquisition is not engaged,
directly or indirectly, in any line of business other than the businesses in
which the Loan Parties are engaged on the Effective Date and any business
activities that are substantially similar, complementary, related, or incidental
thereto;

(c) both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and

 

29



--------------------------------------------------------------------------------

warranties in the Loan Documents is true and correct as of the date of such
Acquisition (except any such representation or warranty which relates to a
specified prior date, which shall be true and correct as of such prior date) and
no Default exists, will exist, or would result therefrom;

(d) other than in connection with any Acquisition for which the total
consideration paid or payable (including any earnout or deferred purchase price
obligations) is less than $10,000,000, as soon as available, but not less than
ten (10) days prior to such Acquisition, the Borrower has provided the
Administrative Agent (i) notice of such Acquisition and (ii) a copy of all
business and financial information reasonably requested by the Administrative
Agent including pro forma financial statements, statements of cash flow, and
Availability projections;

(e) if such Acquisition is an acquisition of the Equity Interests of a Person,
such Acquisition is structured so that the acquired Person shall become a direct
or indirect wholly-owned Subsidiary of the Borrower;

(f) if such Acquisition is an acquisition of assets located in the United States
(or its territories), such Acquisition is structured so that the Borrower or
another Subsidiary Guarantor shall acquire such assets;

(g) if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U;

(h) if such Acquisition involves a merger or a consolidation involving the
Borrower or a Subsidiary Guarantor, the Borrower or such Subsidiary Guarantor,
as applicable, shall be the surviving entity;

(i) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, Tax, litigation, or other matters) that could have a
Material Adverse Effect;

(j) the Payment Conditions shall have been satisfied and the Borrower shall
certify to the Administrative Agent to that effect (and provide the
Administrative Agent and the Lenders with a pro forma Borrowing Base Certificate
in form and substance reasonably satisfactory to the Administrative Agent);
provided that so long as no Default has occurred and is continuing or would
result immediately after giving effect to such transaction, this clause (j)
shall not be required to be complied with in connection with one (1) Acquisition
during the term of this Agreement for which the total consideration paid or
payable (including any earnout or deferred purchase price obligations) is less
than $10,000,000;

(k) all actions required to be taken with respect to any newly acquired or
formed wholly-owned Subsidiary of the Borrower or a Loan Party, as applicable,
required under Section 5.14 shall have been taken; and

(l) promptly upon the consummation thereof, the Borrower shall have delivered to
the Administrative Agent the final executed material documentation relating to
such Acquisition.

 

30



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (ii)
such Loan Party or Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (iii) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect; provided, however, that each Loan Party will, and will cause
each Subsidiary to, remit withholding taxes and other payroll taxes to
appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exception.

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or (i)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) such Loan Party or Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (iii) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Holdings or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

“Permitted Factoring Facility” means any factoring program facility with respect
to certain Accounts of the Loan Parties or their Subsidiaries; provided, that
the aggregate maximum amount outstanding under all such factoring program
facilities shall not be greater than $2,000,000 at any time.

 

31



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.), in
each case maturing within one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a Sale and
Leaseback transaction) of any property or asset of any Loan Party, other than in
the ordinary course of business or otherwise in a manner not permitted under
this Agreement; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party or any Subsidiary with a fair value immediately prior to
such event equal to or greater than $25,000,000.

 

32



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposures and unused Commitments representing more than 50% of
the sum of the Aggregate Revolving Exposure and unused Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the

 

33



--------------------------------------------------------------------------------

Loans become due and payable pursuant to Article VII or the Commitments expire
or terminate, then, as to each Lender, clause (a) of the definition of Swingline
Exposure shall only be applicable for purposes of determining its Revolving
Exposure to the extent such Lender shall have funded its participation in the
outstanding Swingline Loans; provided, further that at any time there are two
(2) or more unaffiliated Lenders, at least two (2) of such unaffiliated Lenders
must approve any amendment or modification requiring the consent of the Required
Lenders. For purposes of determining the number of unaffiliated Lenders under
this definition, a Lender and any other Lenders that are Affiliates or Approved
Funds of such Lender shall be counted as a single Lender.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Reserves” means as of any date of determination, any and all reserves which the
Administrative Agent may from time to time establish and revise in the exercise
of its Permitted Discretion with the information then available to it (a) to
reflect events, conditions, contingencies or risks which, as determined by the
Administrative Agent in good faith, adversely affect, or would have a reasonable
likelihood of adversely affecting, either (i) the Collateral or any other
property which is security for the Secured Obligations, its value or the amount
that might be received by the Administrative Agent from the sale or other
disposition or realization upon such Collateral, or (ii) the assets or business
of any Loan Party or (iii) the security interests and other rights of the
Administrative Agent in the Collateral (including the enforceability, perfection
and priority thereof) or (b) to reflect the Administrative Agent’s good faith
belief that any collateral report or financial information furnished by or on
behalf of any Loan Party to the Administrative Agent is or may have been
incomplete, inaccurate or misleading in any material respect or (c) in respect
of any state of facts which the Administrative Agent determines in good faith
constitutes a Default or an Event of Default. Without limiting the generality of
the foregoing, Reserves may, at the Administrative Agent’s option, be
established to reflect: (i) dilution with respect to the Accounts (based on the
ratio of the aggregate amount of non-cash reductions in Accounts for any period
to the aggregate dollar amount of the sales of such Loan Party for such period)
as calculated by the Administrative Agent for any period is or is reasonably
anticipated to be greater than five (5%) percent; (ii) returns, discounts,
claims, credits and allowances of any nature that are not paid pursuant to the
reduction of Accounts (to the extent such Accounts have not already been made
ineligible hereunder); (iii) sales, excise or similar Taxes included in the
amount of any Accounts reported to the Administrative Agent; (iv) [reserved];
(v) amounts due or to become due to owners and lessors of premises where any
Collateral is located, other than for those locations where the Administrative
Agent has received a Collateral Access Agreement; (vi) variances between the
Inventory records of a Loan Party and the results of test counts or physical
counts of Inventory with respect thereto; (vii) amounts due or to become due in
respect of sales, excise, use and/or withholding Taxes; (viii) obligations
(contingent or otherwise) of a Loan Party arising under or in connection with
any Swap Agreement of such Loan Party as such Swap Agreement counterparty may
require in connection therewith to the extent that (1) such obligations
constitute Secured Obligations or otherwise receive the benefit of the security
interest of the Administrative Agent in

 

34



--------------------------------------------------------------------------------

any Collateral and (2) solely with respect to a Commodity Swap Agreement, such
counterparty has indicated pursuant to the written notice provided to the
Administrative Agent pursuant to Section 2.22, that Reserves should be
established with respect to the Secured Obligations under such Commodity Swap
Agreement. The amount of any Reserve established by the Administrative Agent
shall have a reasonable relationship to the event, condition or other matter
which is the basis for such reserve as determined by the Administrative Agent in
good faith. The Administrative Agent shall provide notice to the Borrower of any
new categories of Reserves that may be established after the date hereof and
will be available to consult with the Borrower in connection with the basis for
such new categories of Reserves.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Loan Party or any option, warrant or other
right to acquire any such Equity Interests in any Loan Party.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time, plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Protective
Advances outstanding at such time.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department

 

35



--------------------------------------------------------------------------------

of the Treasury, the U.S. Department of State or by the United Nations Security
Council, the European Union, any European Union member state, Her Majesty’s
Treasury of the United Kingdom or other relevant sanctions authority, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Schedule of Metal Value” means a schedule setting forth the Loan Parties’
metals and basis used to arrive at a price per pound underlying and constituting
Eligible Inventory as of the Effective Date and attached hereto as Schedule 5.01
as updated from time to time by the most recent update to such schedule
delivered pursuant to Section 5.01(h)(ii).

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the Swap Agreement Obligations
thereunder constitute Secured Obligations, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (g) the successors and assigns of each of the foregoing.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Specified Indebtedness” means the Indebtedness evidenced by the Term Loan
Credit Agreement, any Subordinated Indebtedness, any Indebtedness incurred
pursuant to clauses (j), (q) or (r), of Section 6.01 and, to the extent
reflecting a refinancing of any other Indebtedness described above, Indebtedness
incurred pursuant to Section 6.01(f).

 

36



--------------------------------------------------------------------------------

“Statements” has the meaning assigned to such term in Section 2.18(g).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of Holdings or a Loan
Party, as applicable.

“Subsidiary Guarantor” means each Material Domestic Subsidiary (except any
Excluded Domestic Subsidiary (other than a Domestic Subsidiary Holding Company))
that is a party to the Loan Guaranty. The Subsidiary Guarantors on the Effective
Date are identified as such in Schedule 3.15 hereto.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Holdings or the Subsidiaries shall be a Swap Agreement.

 

37



--------------------------------------------------------------------------------

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

“Swingline Commitment” means the amount set forth opposite JPMCB’s name on the
Commitment Schedule as Swingline Commitment.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the total Swingline Exposure at such time other than with respect to any
Swingline Loans made by such Revolving Lender in its capacity as the Swingline
Lender and (b) the principal amount of all Swingline Loans made by such
Revolving Lender in its capacity as the Swingline Lender outstanding at such
time (less the amount of participations funded by the other Lenders in such
Swingline Loans).

“Swingline Lender” means JPMCB in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by JPMCB in its capacity as Swingline Lender.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement,
dated as of the date hereof, by and among the Borrower, Holdings, the other loan
parties party thereto, the financial institutions party thereto as lenders and
JPMCB, in its capacity as administrative agent (in such capacity, the “TLB
Administrative Agent”), as amended, restated, supplemented or otherwise modified
from time to time to the extent not prohibited by the Intercreditor Agreement.

“Term Loan Documents” means the Term Loan Credit Agreement, the Intercreditor
Agreement and any agreements (including, without limitation, any guarantee
agreements or security agreements), instruments and documents executed from time
to time in connection therewith, as the same may be amended, restated,
supplemented or otherwise modified from time to time to the extent not
prohibited by the Intercreditor Agreement.

 

38



--------------------------------------------------------------------------------

“Term Loan Obligations” has the meaning set forth in the Intercreditor
Agreement.

“Term Loan Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Test Period” means, on any date, the most recent four fiscal quarter period
ending on or prior to such date for which financial statements were required to
have been delivered pursuant to Section 5.01(a) or (b).

“TLB Administrative Agent” has the meaning set forth in the definition of Term
Loan Credit Agreement.

“Transactions” means the execution, delivery and performance by the Loan Parties
of (i) this Agreement and the other Loan Documents, the borrowing of Loans and
other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder, (ii) the Effective Date Debt Repayments and (iii)
the Term Loan Credit Agreement and the other TLB Loan Documents, the borrowing
of loans and other credit extensions thereunder and the use of the proceeds
thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S.” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

39



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Value” means, as determined by the Administrative Agent in good faith, with
respect to “Eligible Inventory”:

 

  (a) The metal and conversion components valued at lower of cost, as calculated
on a first-in-first-out basis, or market with;

 

  (b) Metal value calculated using the then price per pound of such Inventory
based on the methods as set forth on the Schedule of Metal Value attached hereto
and as updated from time to time solely (i) for additional metals not currently
included or (ii) as otherwise approved by the Administrative Agent; and

 

  (c) Conversion value calculated based on the capitalized cost of purchasing
and converting a metal to a finished good as determined by GAAP.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation

 

40



--------------------------------------------------------------------------------

shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all
functions thereof, (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) any
reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or determinations
within such definition, and (g) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
Holdings, the Borrower or any Subsidiary at “fair value”, as defined therein and
(ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Financial Accounting Standards Board
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

SECTION 1.05. Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent the Borrower or any Subsidiary makes any acquisition permitted pursuant
to Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05 during the period of four fiscal quarters of Holdings
most recently ended, the Fixed Charge Coverage Ratio shall be calculated after
giving pro forma effect thereto (including pro forma adjustments which (i) arise
out of events which are directly attributable to the acquisition or the
disposition of assets, (ii) (X) are supportable and are expected to have a
continuing impact, in each case as determined on a basis consistent with Article
11 of Regulation S-X of the Securities Act of 1933, as amended, as interpreted
by the SEC or (Y) otherwise reasonably acceptable to the Required Lenders, and
(iii)

 

41



--------------------------------------------------------------------------------

are certified by a Financial Officer), as if such acquisition or such
disposition (and any related incurrence, repayment or assumption of
Indebtedness) had occurred in the first day of such four-quarter period.

SECTION 1.06. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally (and not jointly) agrees to make Revolving Loans in
dollars to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result (after giving effect to any
application of proceeds of such Borrowing pursuant to Section 2.10(a)) in (i)
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment or
(ii) the Aggregate Revolving Exposure exceeding the lesser of (x) the Aggregate
Revolving Commitment and (y) the Borrowing Base, subject to the Administrative
Agent’s authority, in its Permitted Discretion, to make Protective Advances
pursuant to the terms of Section 2.04, in each case by making immediately
available funds available to the Administrative Agent’s designated account, not
later than 2:00 p.m., Chicago time on the date of the requested
Borrowing. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Protective Advance and any Swingline Loan shall be made in accordance with the
procedures set forth in Sections 2.04 and 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, provided

 

42



--------------------------------------------------------------------------------

that all Borrowings made on the Effective Date must be made as ABR Borrowings
but may be converted into Eurodollar Borrowings in accordance with Section
2.08. Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000. ABR Revolving Borrowings and Swingline
Loans shall not be subject to a minimum aggregate Borrowing amount. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of eight (8) Eurodollar
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent (which shall
promptly notify the Lenders) of such request either in writing (delivered by
hand or facsimile) in a form approved by the Administrative Agent and signed by
the Borrower or by telephone or through Electronic System, if arrangements for
doing so have been approved by the Administrative Agent, not later than (a) in
the case of a Eurodollar Borrowing, noon, Chicago time, three (3) Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, noon, Chicago time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and, if requested by the
Administrative Agent, shall be confirmed promptly by hand delivery, facsimile or
a communication through Electronic System to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Revolving Borrowing and a breakdown of
the separate wires comprising such Borrowing;

(ii) the date of such Revolving Borrowing, which shall be a Business Day;

(iii) whether such Revolving Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any

 

43



--------------------------------------------------------------------------------

requested Eurodollar Revolving Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrower and the Lenders,
from time to time in the Administrative Agent’s Permitted Discretion (but shall
have absolutely no obligation to), to make Loans to the Borrower, on behalf of
all Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (iii) to pay any other amount chargeable to or
required to be paid by the Borrower pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03) and other sums payable under the Loan Documents
(any of such Loans are herein referred to as “Protective Advances”); provided
that, the aggregate amount of Protective Advances outstanding at any time shall
not at any time exceed five percent (5%) of the Borrowing Base as determined on
the date of such proposed Protective Advance; provided further that, the
Aggregate Revolving Exposure after giving effect to the Protective Advances
being made shall not exceed the Aggregate Revolving Commitment. Protective
Advances may be made even if the conditions precedent set forth in Section 4.02
have not been satisfied. The Protective Advances shall be secured by the Liens
in favor of the Administrative Agent in and to the Collateral and shall
constitute Obligations hereunder. All Protective Advances shall be ABR
Borrowings. The Administrative Agent’s authorization to make Protective Advances
may be revoked at any time by the Required Lenders. Any such revocation must be
in writing and shall become effective prospectively upon the Administrative
Agent’s receipt thereof. At any time that there is sufficient Availability and
the conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may request the Revolving Lenders to make a Revolving Loan
to repay a Protective Advance. At any other time the Administrative Agent may
require the Lenders to fund their risk participations described in Section
2.04(b).

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

SECTION 2.05. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, the Swingline Lender agrees to make Swingline
Loans to the Borrower in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding the Swingline Lender’s Swingline

 

44



--------------------------------------------------------------------------------

Commitment, (ii) the Swingline Lender’s Revolving Exposure exceeding its
Revolving Commitment, or (iii) the Aggregate Revolving Exposure exceeding the
lesser of the Aggregate Revolving Commitment and the Borrowing Base; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans. To request a Swingline Loan, the Borrower shall
notify the Administrative Agent of such request by telephone (confirmed by
facsimile) or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, not later than noon, Chicago time, on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by advancing
funds to the Funding Account (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the Issuing Bank, and in the case of repayment of another Loan
or fees or expenses as provided by Section 2.18(c), by remittance to the
Administrative Agent to be distributed to the Lenders) by 3:00 p.m., Chicago
time, on the requested date of such Swingline Loan.

(b) The Swingline Lender may by written notice given to the Administrative Agent
require the Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding. Such notice shall specify
the aggregate amount of Swingline Loans in which the Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, promptly upon receipt of
such notice from the Administrative Agent (and in any event, if such notice is
received by noon, Chicago time, on a Business Day no later than 4:00 p.m.,
Chicago time on such Business Day and if received after noon, Chicago time, “on
a Business Day” shall mean no later than 9:00 a.m. Chicago time on the
immediately succeeding Business Day), to pay to the Administrative Agent, for
the account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be

 

45



--------------------------------------------------------------------------------

promptly remitted by the Administrative Agent to the Revolving Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in dollars as the applicant thereof for the support of its or
its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
Subsidiary that is an account party in respect of any such Letter of
Credit). Notwithstanding anything herein to the contrary, the Issuing Bank shall
have no obligation hereunder to issue, and shall not issue, any Letter of Credit
(i) the proceeds of which would be made available to any Person (A) to fund any
activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(B) in any manner that would result in a violation of any Sanctions by any party
to this Agreement, (ii) if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Bank from issuing such Letter of Credit, or any Requirement of Law
relating to the Issuing Bank or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the
Issuing Bank shall prohibit, or request that the Issuing Bank refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.

 

46



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver by
hand or facsimile (or transmit through Electronic System, if arrangements for
doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (prior to 9:00 am, Chicago time, at least three Business
Days prior to the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure shall not exceed $20,000,000, (ii) no Revolving Lender’s
Revolving Exposure shall exceed its Revolving Commitment and (iii) the Aggregate
Revolving Exposure shall not exceed the lesser of (x) the Aggregate Revolving
Commitment and (y) the Borrowing Base. Notwithstanding the foregoing or anything
to the contrary contained herein, no Issuing Bank shall be obligated to issue or
modify any Letter of Credit if, immediately after giving effect thereto, the
outstanding LC Exposure in respect of all Letters of Credit issued by such
Person and its Affiliates would exceed such Issuing Bank’s Issuing Bank
Sublimit. Without limiting the foregoing and without affecting the limitations
contained herein, it is understood and agreed that the Borrower may from time to
time request that an Issuing Bank issue Letters of Credit in excess of its
individual Issuing Bank Sublimit in effect at the time of such request, and each
Issuing Bank agrees to consider any such request in good faith. Any Letter of
Credit so issued by an Issuing Bank in excess of its individual Issuing Bank
Sublimit then in effect shall nonetheless constitute a Letter of Credit for all
purposes of the Credit Agreement, and shall not affect the Issuing Bank Sublimit
of any other Issuing Bank, subject to the limitations on the aggregate LC
Exposure set forth in clause (i) of this Section 2.06(b).

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date); provided that a Letter
of Credit may expire up to one year after the Maturity Date (A) on terms and
conditions acceptable to the Borrower, the Administrative Agent and the
applicable Issuing Bank and (B) if such Letter of Credit has been cash
collateralized in an LC Collateral Account in accordance with the procedures set
forth in Section 2.06(j).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of

 

47



--------------------------------------------------------------------------------

Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement (i)
not later than noon, Chicago time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 9:00 a.m., Chicago time, on such date, or, (ii) if such notice has not been
received by the Borrower prior to such time on such date, then not later than
noon, Chicago time, on (a) the Business Day that the Borrower receives such
notice, if such notice is received prior to 9:00 a.m., Chicago time, on the day
of receipt, or (b) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such
time, on the day of receipt; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank, as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all

 

48



--------------------------------------------------------------------------------

circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. None of the Administrative
Agent, the Revolving Lenders, or the Issuing Bank or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans and such interest shall be
due and payable on the date when such reimbursement is payable; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this

 

49



--------------------------------------------------------------------------------

Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. (A) The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing
Bank. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.

(B) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with Section
2.06(i)(A) above.

(j) Cash Collateralization. If any Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing greater than 50% of the
aggregate LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders (the “LC Collateral Account”), an amount in cash equal to 103%
of the amount of the LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and the Borrower
hereby grants the Administrative Agent a security interest in the LC Collateral
Account and all money or other assets on deposit therein or credited
thereto. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account. Moneys in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of

 

50



--------------------------------------------------------------------------------

the Loans has been accelerated (but subject to the consent of Revolving Lenders
with LC Exposure representing greater than 50% of the aggregate LC Exposure), be
applied to satisfy other Secured Obligations. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
a Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all such Defaults
have been cured or waived as confirmed in writing by the Administrative Agent.

(k) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(l) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by such Lender hereunder on the proposed date thereof solely by wire
transfer of immediately available funds by 2:00 p.m., Chicago time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s Applicable
Percentage; provided that, Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly advancing funds so received to the Funding Account;
provided that ABR Revolving Loans made to finance the reimbursement of (i) an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank and (ii) a Protective Advance shall be
retained by the Administrative Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable

 

51



--------------------------------------------------------------------------------

Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings or Protective
Advances, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or through Electronic System,
if arrangements for doing so have been approved by the Administrative Agent, by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, Electronic System or facsimile to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request (including requests
submitted through Electronic System) shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

52



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if a Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as a Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.09. Termination and Reduction of Commitments; Increase in Revolving
Commitments. (a) Unless previously terminated, the Revolving Commitments shall
terminate on the Maturity Date.

(b) The Borrower may at any time terminate the Revolving Commitments upon (i)
the payment in full of all outstanding Revolving Loans, together with accrued
and unpaid interest thereon and on any LC Exposure, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent and the Issuing Bank)
in an amount equal to 103% of the LC Exposure as of such date), (iii) the
payment in full of the accrued and unpaid fees, and (iv) the payment in full of
all reimbursable expenses and other Obligations, together with accrued and
unpaid interest thereon.

(c) The Borrower may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $25,000,000 and not less than $25,000,000
and (ii) the Borrower shall not terminate or reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the Aggregate Revolving Exposure would exceed the
lesser of the Aggregate Revolving Commitment and the Borrowing Base.

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) or (c) of this
Section at least five (5)

 

53



--------------------------------------------------------------------------------

Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Revolving Commitments shall be made ratably among the Lenders
in accordance with their respective Revolving Commitments.

(e) The Borrower shall have the right to increase the Revolving Commitments by
obtaining additional Revolving Commitments, either from one or more of the
Lenders or another Eligible Assignee provided that (i) any such request for an
increase shall be in a minimum amount of $25,000,000, (ii) the Borrower may make
a maximum of seven (7) such requests, (iii) after giving effect thereto, the sum
of the total of the additional Commitments does not exceed $200,000,000 (and the
Aggregate Revolving Commitment shall not exceed $400,000,000 after giving effect
to all such increases), (iv) the Administrative Agent and the Issuing Bank have
approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, (v) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, and (vi) the procedure described in Section
2.09(f) have been satisfied. Nothing contained in this Section 2.09 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time.

(f) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrower and each Lender
being added or increasing its Commitment, subject only to the approval of all
Lenders if any such increase or addition would cause the Aggregate Revolving
Commitments to exceed $400,000,000. As a condition precedent to such an increase
or addition, the Borrower shall deliver to the Administrative Agent (i) a
certificate of each Loan Party signed by an authorized officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase or addition,
(1) the representations and warranties contained in Article III and the other
Loan Documents are true and correct, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (2) no Default exists
and (3) if either before or after giving effect to such an increase in the
Aggregate Revolving Commitments, a Covenant Trigger Period has occurred or is
continuing, the Loan Parties are in compliance (on a pro forma basis) with the
covenant contained in Section 6.12 and (ii) legal opinions and documents
consistent with those delivered on the Effective Date, to the extent requested
by the Administrative Agent.

(g) On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Revolving
Commitment shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase or addition and the use of such amounts to make payments
to

 

54



--------------------------------------------------------------------------------

such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its revised Applicable Percentage of such outstanding
Revolving Loans, and the Administrative Agent shall make such other adjustments
among the Lenders with respect to the Revolving Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to effect such reallocation and (ii) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase (or addition) in the Revolving Commitments (with
such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrower,
in accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods. Within a reasonable
time after the effective date of any increase or addition, the Administrative
Agent shall, and is hereby authorized and directed to, revise the Commitment
Schedule to reflect such increase or addition and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrower, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date, (ii) to the Administrative Agent the then unpaid amount of
each Protective Advance on the earlier of the Maturity Date and demand by the
Administrative Agent, and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the fifth Business Day after such Swingline Loan is made; provided that on each
date that a Revolving Loan is made, the Borrower shall repay all Swingline Loans
then outstanding and the proceeds of any such Revolving Loan shall be applied by
the Administrative Agent to repay any Swingline Loans outstanding.

(b) At all times that a Cash Dominion Period is in effect pursuant to Section
7.3 of the Security Agreement, on each Business Day, the Administrative Agent
shall apply all funds credited to the Collection Account on such Business Day or
the immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available) first to prepay any Protective
Advances that may be outstanding, pro rata, and second to prepay the Revolving
Loans (including Swingline Loans) and to cash collateralize outstanding LC
Exposure. Notwithstanding the foregoing, to the extent any funds credited to the
Collection Account constitute Net Proceeds, the application of such Net Proceeds
shall be subject to Section 2.11(c).

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period

 

55



--------------------------------------------------------------------------------

applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (f) of this Section and, if
applicable, payment of any break funding expenses under Section 2.16.

(b) In the event and on such occasion that the Aggregate Revolving Exposure
exceeds the lesser of (A) the Aggregate Revolving Commitment and (B) the
Borrowing Base, the Borrower shall prepay the Revolving Loans, LC Exposure
and/or Swingline Loans or cash collateralize the LC Exposure in an account with
the Administrative Agent pursuant to Section 2.06(j), as applicable in an
aggregate amount equal to such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings or any other Loan Party or any Subsidiary in respect of
any Prepayment Event, the Borrower shall, immediately after such Net Proceeds
are received by Holdings or any other Loan Party or Subsidiary, prepay the
Obligations and cash collateralize the LC Exposure as set forth in
Section 2.11(e) below in an aggregate amount equal to 100% of such Net Proceeds;
provided that to the extent such Net Proceeds constitute proceeds of Term Loan
Priority Collateral and so long as the Term Loan Obligations remain subject to
the Intercreditor Agreement, then such Net Proceeds shall be applied first to
prepay in full the Term Loan Obligations, with any excess to be applied as set
forth above; provided further that, if the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Loan Parties intend to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 180 days after receipt of such
Net Proceeds, to acquire (or replace or rebuild) real property, equipment or
other tangible assets (excluding Inventory) to be used in the business of the
Loan Parties, and certifying that no Default has occurred and is continuing,
then either (i) so long as a Cash Dominion Period is not in effect, no
prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds specified in such certificate or (ii) if a Cash Dominion Period is in
effect, then such Net Proceeds shall be applied by the Administrative Agent to
reduce the outstanding principal balance of the Revolving Loans (without a
permanent reduction of the

 

56



--------------------------------------------------------------------------------

Revolving Commitment) and upon such application, the Administrative Agent shall
establish a Reserve against the Borrowing Base in an amount equal to the amount
of such proceeds so applied and, thereafter, such funds shall be made available
to the applicable Loan Party as follows:

(1) Borrower shall request a Revolving Borrowing (specifying that the request is
to use Net Proceeds pursuant to this Section) or the applicable Loan Party shall
request a release from the cash collateral account be made in the amount needed;

(2) so long as the conditions set forth in Section 4.02 have been met, the
Revolving Lenders shall make such Revolving Borrowing or the Administrative
Agent shall release funds from the cash collateral account; and

(3) the Reserve established with respect to such insurance proceeds shall be
reduced by the amount of such Revolving Borrowing;

provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180-day period, a prepayment shall be
required at such time in an amount equal to such Net Proceeds that have not been
so applied.

(d) [Reserved].

(e) All such amounts pursuant to Section 2.11(c) (as to any insurance or
condemnation proceeds, to the extent they arise from casualties or losses to
Equipment, Fixtures and real property) shall be applied, first to prepay any
Protective Advances that may be outstanding, pro rata and second to prepay the
Revolving Loans (including Swingline Loans) without a corresponding reduction in
the Revolving Commitments and to cash collateralize outstanding LC Exposure. All
such amounts pursuant to Section 2.11(c) (as to any insurance or condemnation
proceeds, to the extent they arise from casualties or losses to cash or
Inventory) shall be applied, first to prepay any Protective Advances that may be
outstanding, pro rata, and second to prepay the Revolving Loans (including
Swingline Loans) without a corresponding reduction in the Revolving Commitments
and to cash collateralize outstanding LC Exposure. If the precise amount of
insurance or condemnation proceeds allocable to Inventory as compared to
Equipment, Fixtures and real property is not otherwise determined, the
allocation and application of those proceeds shall be determined by the
Administrative Agent, in its Permitted Discretion.

(f) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, of any prepayment hereunder not later than
(i) 10:00 a.m., Chicago time, (A) in the case of prepayment of a Eurodollar
Revolving Borrowing, three (3) Business Days before the date of prepayment, or
(B) in the case of prepayment of an ABR Revolving Borrowing, one (1) Business
Day before the date of prepayment or (ii) 11:00 a.m., Chicago time, on the date
of prepayment, in the case of prepayment of a Swingline Loan. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.09, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with

 

57



--------------------------------------------------------------------------------

Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.13 and (ii) break funding payments pursuant
to Section 2.16.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Revolving Commitments terminate.
Accrued commitment fees shall be payable in arrears on the first day of each
calendar month and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of this Section 2.12(a), Available Revolving Commitment
of each Lender shall be calculated based on the Swingline Exposure of such
Lender calculated assuming that all of the Lenders have funded their
participations in all Swingline Loans outstanding at such time.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees and commissions with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of each calendar month shall be
payable on the first day of each calendar month following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

58



--------------------------------------------------------------------------------

SECTION 2.13. Interest. (a) The Loans comprising ABR Borrowings (including
Swingline Loans) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Each Protective Advance shall bear interest at the Alternate Base Rate plus
the Applicable Rate for Revolving Loans.

(d) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.

(e) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

59



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the

 

60



--------------------------------------------------------------------------------

Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of, or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or 9.02(d), then, in any such
event, the Borrower shall compensate each Lender for the amount required to make
such Lender whole as a result of such event. In the case of a Eurodollar Loan,
such amount to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Eurodollar Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Eurodollar Loan, for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid

 

61



--------------------------------------------------------------------------------

were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent demonstrable error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

SECTION 2.17. Withholding of Taxes; Gross-Up. (a) Payments Free of Taxes. Any
and all payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the

 

62



--------------------------------------------------------------------------------

Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to such Lender from
any other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

63



--------------------------------------------------------------------------------

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the Beneficial Owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

64



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Chicago time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Floor L2, Chicago, Illinois, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute

 

65



--------------------------------------------------------------------------------

any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), (B) a mandatory prepayment (which shall be applied in accordance with
Section 2.11) or (C) amounts to be applied from the Collection Account when a
Cash Dominion Period is in effect (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest due in respect of the Protective Advances, fourth, to pay
the principal of the Protective Advances, fifth, to pay interest then due and
payable on the Loans (other than the Protective Advances) ratably, sixth, to
prepay principal on the Loans (other than the Protective Advances) and
unreimbursed LC Disbursements and to pay any amounts owing with respect to Swap
Agreement Obligations up to and including the amount most recently provided to
the Administrative Agent pursuant to Section 2.22, for which Reserves have been
established, ratably, seventh, to pay an amount to the Administrative Agent
equal to one hundred three percent (103%) of the aggregate undrawn face amount
of all outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, eighth, to
payment of any amounts owing with respect to Banking Services Obligations and
Swap Agreement Obligations up to and including the amount most recently provided
to the Administrative Agent pursuant to Section 2.22 and to the extent not paid
pursuant to clause sixth above, and ninth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by the
Borrower. Notwithstanding the foregoing, amounts received from any Loan Party
shall not be applied to any Excluded Swap Obligation of such Loan
Party. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless a Default is in existence, neither
the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurodollar Loan of a Class, except (a) on the expiration date of
the Interest Period applicable thereto or (b) in the event, and only to the
extent, that there are no outstanding ABR Loans of the same Class and, in any
such event, the Borrower shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as

 

66



--------------------------------------------------------------------------------

provided in this Section or may be deducted from any deposit account of the
Borrower maintained with the Administrative Agent. The Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans, but such
a Borrowing may only constitute a Protective Advance if it is to reimburse
costs, fees and expenses as described in Section 9.03) and that all such
Borrowings shall be deemed to have been requested pursuant to Section 2.03, 2.04
or 2.05, as applicable, and (ii) the Administrative Agent to charge any deposit
account of the Borrower maintained with the Administrative Agent for each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents.

(d) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to Holdings or any Subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

67



--------------------------------------------------------------------------------

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations hereunder until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender
hereunder. Application of amounts pursuant to (i) and (ii) above shall be made
in any order determined by the Administrative Agent in its discretion.

(g) The Administrative Agent may from time to time provide the Borrower with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrower’s
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrower pays the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrower shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and in circumstances where its
consent would be required under Section 9.04,

 

68



--------------------------------------------------------------------------------

the Issuing Bank and the Swingline Lender), which consent shall not unreasonably
be withheld, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and funded participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the Eligible Assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02) or under any other Loan Document;
provided, that, except as otherwise provided in Section 9.02, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only (x) to the extent that the conditions set forth in Section
4.02 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time) and (y) to the extent that such reallocation does
not, as to any non-Defaulting Lender, cause such non-Defaulting Lender’s
Revolving Exposure to exceed its Revolving Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Bank, the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

 

69



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all commitment fees payable under Section 2.12(a) that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Revolving Commitment that was
utilized by such LC Exposure) and all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and Swingline Exposure related to any such
newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrower, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the

 

70



--------------------------------------------------------------------------------

Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on the date of such readjustment such Lender shall purchase at
par such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this
Section 2.21 shall survive the termination of this Agreement.

SECTION 2.22. Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary or Affiliate of a Loan Party shall deliver to the
Administrative Agent promptly after the last Business Day of each calendar month
a written notice setting forth the aggregate amount of all Banking Services
Obligations and Swap Agreement Obligations of such Loan Party or Subsidiary or
Affiliate thereof to such Lender or Affiliate (whether matured or unmatured,
absolute or contingent). In addition, each such Lender or Affiliate thereof
shall deliver to the Administrative Agent, following the end of each calendar
month (or promptly upon the Administrative Agent’s request therefor), a summary
of the amounts due or to become due in respect of such Banking Services
Obligations and Swap Agreement Obligations. The most recent information provided
to the Administrative Agent shall be used in determining the amounts to be
applied in respect of such Banking Services Obligations and/or Swap Agreement
Obligations pursuant to Section 2.18(b) and which tier of the waterfall,
contained in Section 2.18(b), such Banking Services Obligations and/or Swap
Agreement Obligations will be placed. Notwithstanding the foregoing, solely with
respect to Commodity Swap Agreements, in addition to the ability to provide
notice to the Administrative Agent of Swap Agreement Obligations set forth
above, in the event that the Administrative Agent shall apply proceeds of
Collateral received by the Administrative Agent pursuant to the waterfall
contained in Section 2.18(b), any Swap Agreement Obligations under Commodity
Swap Agreements shall be applied pursuant to the sixth tier or eighth tier of
the waterfall (as applicable) so long as the Administrative Agent shall have
received prior written notice of such Commodity Swap Agreement (and a summary of
the amounts due thereunder) by such Lender or Affiliate thereof at least one (1)
Business Day prior to the application of such proceeds of Collateral by the
Administrative Agent; provided that the ability to provide the notice described
in this sentence shall not apply if such notice is received on a date that is
more than thirty (30) days after the effectiveness of such Commodity Swap
Agreement.

 

71



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each Loan Party and each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business, and is in good standing,
in every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity
holders. Each Loan Document to which each Loan Party is a party has been duly
executed and delivered by such Loan Party and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any Subsidiary, and (d) will not result
in the creation or imposition of any Lien on any asset of any Loan Party or any
Subsidiary, except Liens created pursuant to the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) Holdings has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2015, reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2016, certified by its Financial
Officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of Holdings and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to normal year-end audit adjustments (all of which, when
taken as a whole, would not be materially adverse) and the absence of footnotes
in the case of the statements referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2015.

 

72



--------------------------------------------------------------------------------

SECTION 3.05. Properties. (a) As of the date of this Agreement, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by any Loan Party. Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists. Each of the Loan Parties and each of
its Subsidiaries has good and indefeasible title to, or valid leasehold
interests in, all of its real and material personal property, free of all Liens
other than those permitted by Section 6.02.

(b) Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by each Loan Party and each Subsidiary does not infringe in any
material respect upon the rights of any other Person, and each Loan Party’s and
each Subsidiary’s rights thereto are not subject to any licensing agreement or
similar arrangement.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting any Loan Party or any Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any Loan Document or the Transactions.

(b) Except for the Disclosed Matters, and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, (i) no Loan Party or any Subsidiary has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability and (ii), no Loan Party or
any Subsidiary (A) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (B) has become subject to any Environmental Liability, (C)
has received notice of any claim with respect to any Environmental Liability or
(D) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, each Loan Party and each Subsidiary is in
compliance with (i) all Requirement of Law applicable to it or its property and
(ii) all indentures, agreements and other instruments binding upon it or its
property.

SECTION 3.08. Investment Company Status. No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

73



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not be expected to result in a Material Adverse Effect. No tax liens have been
filed and no claims are being asserted with respect to any such Taxes, other
than those set forth in clause (a) of Permitted Encumbrances.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan such that it could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.

SECTION 3.12. Material Contracts. No Loan Party or any Subsidiary is in breach
or in default of or under any Material Contract and has not received any notice
of the intention of any other party thereto to terminate any Material Contract,
in each case, where such breach, default or termination could be reasonably
likely to result in a Material Adverse Effect.

SECTION 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

(b) No Loan Party intends to, nor will permit any Subsidiary to, and no Loan
Party believes that it or any Subsidiary will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.

 

74



--------------------------------------------------------------------------------

SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Loan Parties maintain, and have caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 3.15. Capitalization and Subsidiaries. As of the Effective Date,
Schedule 3.15 sets forth (a) a correct and complete list of the name and
relationship to Holdings of each Subsidiary, noting whether such Subsidiary is a
Material Domestic Subsidiary, (b) the type of entity of Holdings and each
Subsidiary and (c) as of the date hereof, any joint venture or partnership
interests held by Holdings or its Subsidiaries. All of the issued and
outstanding Equity Interests owned by any Loan Party have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable. There are no
outstanding commitments or other obligations of any Loan Party to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Loan Party.

SECTION 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all of the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law or agreement, and
(b) Liens perfected only by possession (including possession of any certificate
of title), to the extent the Administrative Agent has not obtained or does not
maintain possession of such Collateral.

SECTION 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of any Loan Party, threatened that could be reasonably
likely to result in a Material Adverse Effect. The hours worked by and payments
made to employees of the Loan Parties and their Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters except where such
violation could not be reasonably likely to result in a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

SECTION 3.18. Federal Reserve Regulations. No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 3.19. Use of Proceeds. The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.08.

SECTION 3.20. No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.10.

SECTION 3.21. Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and directors and, to the knowledge of such Loan Party, its employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) any Loan Party, any Subsidiary or, to the
knowledge of any such Loan Party or Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of any such Loan Party
or Subsidiary, any agent of such Loan Party or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 3.22. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

SECTION 3.23. Status as Senior Debt. The Loans and other Obligations of the Loan
Parties constitute senior Indebtedness of the Loan Parties ranking at least pari
passu in right of payment with all other Indebtedness of the Loan Parties.

SECTION 3.24. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.25. Business of Holdings. Except as expressly permitted by Section
6.13, Holdings has not (i) engaged in any business or business activities or
owned any property or asset other than (x) ownership of 100% of the Equity
Interests of the Borrower, (y) activities and contractual rights incidental to
maintenance of its corporate existence and (z) performance of its obligations
under the Loan Documents and Term Loan Documents to which it is a party, and
(ii) sold, pledged or otherwise transferred any the Equity Interests of the
Borrower to any Person (other than to the Administrative Agent as Collateral or,
subject in all respects to the Intercreditor Agreement, the TLB Administrative
Agent to secure the obligations under the Term Loan Documents).

 

76



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Other Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) either (A) a counterpart
of each other Loan Document (including, without limitation, the Intercreditor
Agreement) signed on behalf of each party thereto or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page thereof) that each such party
has signed a counterpart of such Loan Document and (iii) such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, including any promissory notes
requested by a Lender pursuant to Section 2.10 payable to such requesting Lender
and a written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent, the Issuing Bank and the Lenders in substantially the form
of Exhibit B, all in form and substance satisfactory to the Administrative Agent
and its counsel.

(b) Financial Statements and Projections. The Lenders shall have received (i)
audited consolidated financial statements of Holdings for the 2014 and 2015
fiscal years, (ii) unaudited interim consolidated financial statements of
Holdings for each fiscal quarter ended after the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available, and such financial statements
shall not, in the reasonable judgment of the Administrative Agent, reflect any
material adverse change in the consolidated financial condition of Holdings, as
reflected in the audited, consolidated financial statements described in clause
(i) of this paragraph and (iii) satisfactory projections for the five-year
period beginning with the fiscal year ending December 31, 2016 and ending with
the fiscal year ending December 31, 2021; provided, that the Borrower shall be
deemed to have delivered the foregoing to the Administrative Agent and the
Lenders if prior to the Effective Date, such information has been filed with the
SEC and is available on the EDGAR site at www.sec.gov or any successor
government site that is freely and readily available to the Administrative Agent
and the Lenders without charge.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its board of
directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party and, in the case of the
Borrower and Holdings, its Financial Officers, and (C) contain appropriate
attachments,

 

77



--------------------------------------------------------------------------------

including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws or
operating, management or partnership agreement, or other organizational or
governing documents, and (ii) a good standing certificate for each Loan Party
from its jurisdiction of organization or the substantive equivalent available in
the jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of Holdings and each other Loan
Party, dated as of the Effective Date (i) stating that no Default has occurred
and is continuing, (ii) stating that the representations and warranties
contained in the Loan Documents are true and correct as of such date, and (iii)
certifying as to any other factual matters as may be reasonably requested by the
Administrative Agent.

(e) Fees. The Lenders, JPMCB and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Effective Date. All such amounts will be paid with proceeds of Loans
made on the Effective Date and will be reflected in the funding instructions
given by the Borrower to the Administrative Agent on or before the Effective
Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each jurisdiction where the Loan Parties are organized and
where the assets of the Loan Parties are located, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 6.02 or discharged on or prior to the Effective Date pursuant to a
pay-off letter or other documentation satisfactory to the Administrative Agent.

(g) Pay-Off Letter; Effective Date Debt Repayments. The Administrative Agent
shall have received (x) fully-executed customary payoff letters related to each
Effective Date Debt Repayment reasonably satisfactory to it and (y) reasonably
satisfactory evidence of arrangement for the concurrent termination of all Liens
securing the obligations under existing credit facilities to be repaid in
connection with each Effective Date Debt Repayment. After the application of the
proceeds of the term loans under the Term Loan Credit Agreement and any Loans
made under the Agreement on the Effective Date, the Effective Date Debt
Repayments shall have been completed in a manner reasonably satisfactory to the
Administrative Agent.

(h) Term Loan Credit Agreement. The Borrower shall have received all of the net
proceeds from the issuance of term loans under the Term Loan Credit Agreement on
the Effective Date, on terms and conditions reasonably satisfactory to the
Borrower, Administrative Agent and the Lenders, which proceeds shall be used for
the Effective Date Debt Repayment of the Senior Secured Notes.

(i) Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrower at an institution reasonably
satisfactory to

 

78



--------------------------------------------------------------------------------

the Administrative Agent (the “Funding Account”) to which the Administrative
Agent is authorized by the Borrower to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement.

(j) Customer List. The Administrative Agent shall have received a true and
complete customer list for the Borrower and its Subsidiaries, which list shall
state the customer’s name, mailing address.

(k) [Reserved].

(l) Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer dated the Effective Date.

(m) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of the end of
the calendar month immediately preceding the Effective Date.

(n) Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date, the issuance of any Letters of Credit on the Effective Date,
and the payment of all fees and expenses due hereunder, and with all of the Loan
Parties’ indebtedness, liabilities, and obligations current, Availability shall
not be less than $75,000,000.

(o) Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received copies of (i) the certificates representing the Equity
Interests pledged pursuant to the Security Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(p) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration and/or
recordation.

(q) Approvals. All governmental and third party approvals necessary in
connection with the financing contemplated hereby and the continuing operations
of Holdings and its Subsidiaries (including shareholder approvals, if any) shall
have been obtained on satisfactory terms and shall be in full force and effect.

(r) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
hereof and the other Loan Documents.

 

79



--------------------------------------------------------------------------------

(s) Letter of Credit Application. If a Letter of Credit is requested to be
issued on the Effective Date, the Administrative Agent shall have received a
properly completed letter of credit application.

(t) Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

(u) Corporate Structure. The corporate structure, capital structure and other
material debt instruments, material accounts and governing documents of Holdings
and its Affiliates shall be acceptable to the Administrative Agent in its sole
discretion.

(v) Field Examination. The Administrative Agent or its designee shall have
conducted a normal and customary field examination of the Accounts and Inventory
of the Loan Parties for which the Borrower seeks to receive Borrowing Base
credit on the Effective Date, related working capital matters and Holdings’ and
the Borrower’s related data processing and other systems, the results of which
shall be satisfactory to the Administrative Agent in its sole discretion.

(w) Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Administrative Agent in its sole discretion.

(x) Appraisal(s). The Administrative Agent shall have received appraisals of the
Inventory of the Loan Parties for which the Borrower seeks to receive Borrowing
Base credit on the Effective Date from one or more firms satisfactory to the
Administrative Agent, which appraisals shall be satisfactory to the
Administrative Agent in its sole discretion.

(y) USA PATRIOT Act, Etc. The Administrative Agent and the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, for each Loan Party.

(z) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Chicago time, on July 18,
2016 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

 

80



--------------------------------------------------------------------------------

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) no Default shall have occurred and be continuing, and (ii) no
Protective Advance shall be outstanding.

(c) After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Availability shall not be less than zero.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue,
amend, renew or extend, or cause to be issued, amended, renewed or extended, any
Letter of Credit for the ratable account and risk of Lenders from time to time
if the Administrative Agent believes that making such Loans or issuing,
amending, renewing or extending, or causing the issuance, amendment, renewal or
extension of, any such Letter of Credit is in the best interests of the Lenders.

 

81



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lenders that:

SECTION 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrower will furnish or caused to be furnished to the Administrative Agent and
each Lender:

(a) within ninety (90) days after the end of each fiscal year of Holdings, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification (other than any such
qualification with respect to the Obligations being treated as short-term
indebtedness resulting solely from the Maturity Date occurring one year from the
time such opinion is delivered), commentary or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied; provided, that the Borrower shall be deemed to have
delivered the foregoing to the Administrative Agent and the Lenders if such
information has been filed with the SEC and is available on the EDGAR site at
www.sec.gov or any successor government site that is freely and readily
available to the Administrative Agent and the Lenders without charge, or has
been made freely and readily available to the Administrative Agent and the
Lenders without charge on Holdings’ website www.gbcholdings.com, and the
delivery date therefor shall be deemed to be the first day on which such
information is available to the Administrative Agent and the Lenders on one of
such web pages;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of Holdings, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; provided, that the Borrower
shall be deemed to have delivered the foregoing to the Administrative Agent and
the Lenders if such information has been filed with the SEC and is available on
the EDGAR site at www.sec.gov or any successor government site that is freely
and readily available to the Administrative Agent and the Lenders without
charge, or has been made freely and readily available to the Administrative
Agent and the Lenders without charge on Holdings’ website www.gbcholdings.com,
and the delivery date therefor shall be deemed to be the first day on which such
information is available to the Administrative Agent and the Lenders on one of
such web pages;

(c) Upon the occurrence and during the continuance of an Event of Default,
within thirty (30) days after the end of each fiscal month of Holdings,
commencing with the first fiscal month ending immediately after the occurrence
of such Event of Default, its consolidated balance sheet and related statements
of operations and cash flows as of the end of and for such fiscal month, all
certified by a Financial Officer as being consistent with its past interim
reporting practices; provided, that the Borrower shall be deemed to

 

82



--------------------------------------------------------------------------------

have delivered the foregoing to the Administrative Agent and the Lenders if such
information has been filed with the SEC and is available on the EDGAR site at
www.sec.gov or any successor government site that is freely and readily
available to the Administrative Agent and the Lenders without charge, or has
been made freely and readily available to the Administrative Agent and the
Lenders without charge on Holdings’ website www.gbcholdings.com, and the
delivery date therefor shall be deemed to be the first day on which such
information is available to the Administrative Agent and the Lenders on one of
such web pages;

(d) no later than seven (7) Business Days after any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
in substantially the form of Exhibit D (i) certifying, in the case of the
financial statements delivered under clause (b), as presenting fairly in all
material respects the financial condition and results of operations of Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes,
(ii) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (iii) setting forth reasonably detailed calculations
of the Fixed Charge Coverage Ratio and, during any Covenant Trigger Period,
demonstrating compliance with Section 6.12, (iv) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate, and (v) certifying if any Subsidiaries have, as
of the delivery of the last the last certificate under this clause (d),
qualified independently as, or are being designated by the Borrower to become,
Material Domestic Subsidiaries;

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(f) as soon as available but in any event no later than sixty (60) days after
the end of each fiscal year of Holdings, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and cash flow statement) of Holdings for each month of the upcoming
fiscal year (the “Projections”) in form reasonably satisfactory to the
Administrative Agent;

(g) as soon as available but in any event within twenty (20) days of the end of
each calendar month (or, within three (3) Business Days of the end of each
calendar week (it being understood that a calendar week ends on Sunday), during
any Liquidity Condition Period), commencing with the calendar month ending July
31, 2016), as of the period then ended, a Borrowing Base Certificate and
supporting information in connection therewith (including, in respect of any
Borrowing Base Certificate delivered for a month which is also the end of any
calendar quarter, a calculation of Average Quarterly Availability for such
quarter then ended and an indication of what the Applicable Rate is as a result
of such Average Quarterly Availability), together with any additional reports
with respect to the Borrowing Base as the Administrative Agent may reasonably
request;

 

83



--------------------------------------------------------------------------------

(h) as soon as available but in any event within twenty (20) days of the end of
each calendar month (or, solely with respect to clause (i) below, within three
(3) Business Days of the end of each calendar week (it being understood that a
calendar week ends on Sunday), during any Liquidity Condition Period), all
delivered electronically in a text formatted file acceptable to the
Administrative Agent;

(i) a detailed aging of the Accounts of the Loan Parties that are providing
Borrowing Base credit as of such date, including all invoices aged by invoice
date or due date, prepared in a manner reasonably acceptable to the
Administrative Agent, together with a summary specifying the name and balance
due for each Account Debtor;

(ii) a schedule detailing the Inventory of the Loan Parties that are providing
Borrowing Base credit as of such date (including any updates to the Schedule of
Metal Value pursuant to clause (b) of the definition of Value), in form
satisfactory to the Administrative Agent, showing Inventory by location, by
product type, and by volume on hand, which Inventory shall be valued at the
lower of cost (determined on a first-in, first-out basis) or market and adjusted
for Reserves as the Administrative Agent has previously indicated to the
Borrower are deemed by the Administrative Agent to be appropriate;

(iii) a worksheet of calculations prepared by the Borrower to determine Eligible
Accounts and Eligible Inventory, such worksheets detailing the Accounts and
Inventory excluded from Eligible Accounts and Eligible Inventory and the reason
for such exclusion;

(iv) a reconciliation of the Accounts and Inventory of the Loan Parties that are
providing Borrowing Base credit as of such date between (A) the amounts shown in
the Borrower’s general ledger and financial statements and the reports delivered
pursuant to clauses (i) and (ii) above and (B) the amounts and dates shown in
the reports delivered pursuant to clauses (i) and (ii) above and the Borrowing
Base Certificate delivered pursuant to clause (g) above as of such date; and

(v) a reconciliation of the loan balance per the Borrower’s general ledger to
the loan balance under this Agreement.

(i) as soon as available but in any event within twenty (20) days of the end of
each calendar month and at such other times as may be reasonably requested by
the Administrative Agent, as of the period then ended, a summary of the accounts
payable of the Loan Parties that are providing Borrowing Base credit as of such
date, delivered electronically to the Administrative Agent;

 

84



--------------------------------------------------------------------------------

(j) promptly upon the Administrative Agent’s request, an updated customer list
for the Loan Parties that are providing Borrowing Base credit as of such date,
which list shall state the customer’s name, mailing address and phone number,
delivered electronically in a text formatted file acceptable to the
Administrative Agent; provided that, unless an Event of Default has occurred and
is continuing, the Administrative Agent shall not request such information more
than one (1) time per calendar year;

(k) promptly upon the Administrative Agent’s reasonable request, the following
information shall be made available to the Administrative Agent in the offices
of the Loan Parties during normal business hours:

(i) invoices issued by the Loan Parties that are providing Borrowing Base credit
as of the date of such request in connection with any Accounts, credit memos,
shipping and delivery documents, and other information related thereto;

(ii) purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party that is
providing Borrowing Base credit as of the date of such request;

(iii) a schedule detailing the balance of all intercompany accounts of the Loan
Parties;

(iv) a certificate of good standing or the substantive equivalent available in
the jurisdiction of incorporation, formation or organization for each Loan Party
from the appropriate governmental officer in such jurisdiction; and

(v) copies of the most recent tax return filed by any Loan Party with the U.S.
Internal Revenue Service.

(l) promptly upon the Administrative Agent request, as of the period then ended,
the Borrower’s sales journal, cash receipts journal and debit memo/credit memo
journal as maintained by the Loan Parties in their normal course of business for
the calendar week then most recently ended;

(m) [reserved];

(p) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

(q) promptly following any request therefor, such other information regarding
the operations, material changes in ownership of Equity Interests, business
affairs and financial condition of any Loan Party or any Subsidiary, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.

 

85



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. Each of the Borrower and Holdings will
furnish to the Administrative Agent and each Lender prompt (but in any event
within any time period that may be specified below) written notice of the
following:

(a) the occurrence of any Event of Default;

(b) receipt of any notice of any investigation by a Governmental Authority or
any litigation or proceeding commenced or threatened against any Loan Party or
any Subsidiary that (i) seeks damages in excess of $10,000,000, (ii) seeks
injunctive relief which is reasonably like to result in a Material Adverse
Effect, (iii) is asserted or instituted against any Plan, its fiduciaries or its
assets which is reasonably like to result in a Material Adverse Effect, (iv)
alleges criminal misconduct by any Loan Party or any Subsidiary, (v) asserts
liability on the part of any Loan Party or any Subsidiary in excess of
$10,000,000 in respect of any Tax, fee, assessment, or other governmental
charge, or (vi) involves any product recall which is reasonably likely to result
in a reduction to Consolidated Adjusted EBITDA in excess of $10,000,000;

(c) any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral in excess of $5,000,000;

(d) any loss, damage, or destruction to the Collateral in the amount of
$10,000,000 or more, whether or not covered by insurance;

(e) within two (2) Business Days of receipt thereof, any and all default notices
received under or with respect to any leased location or public warehouse where
Collateral in excess of $5,000,000 is located;

(f) any filing with the SEC that pertains to any Material Contract;

(g) within five (5) Business Days after the occurrence thereof, any Loan Party
entering into a Swap Agreement (other than a Commodity Swap Agreement) or an
amendment thereto, together with copies of all agreements evidencing such Swap
Agreement (other than a Commodity Swap Agreement) or amendment;

(h) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $10,000,000;

(i) any other development that results, or could reasonably be expected to
result, in a Material Adverse Effect;

(j) within five (5) Business Days of the occurrence thereof (after giving effect
to any applicable cure or grace period with respect to such payment), the
failure of any Loan Party to pay when due rent or any other amounts owing under
any lease with regards to the properties leased by the Loan Parties as of the
Effective Date in Yorba Linda, California, Warwick, Rhode Island and Los
Angeles, California; and

(k) any amendment or modification to the Term Loan Credit Agreement (together
with an executed copy of such amendment or modification) within five (5)
Business Days after the effectiveness thereof.

 

86



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03, and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.

SECTION 5.04. [Reserved].

SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and accounts in a
manner which is in compliance with the most recent SEC guidelines and
regulations with respect to its business and activities and (b) permit any
representatives designated by the Administrative Agent (or if an Event of
Default has occurred and is continuing, any Lender) (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers,
agents and appraisers retained by the Administrative Agent), upon reasonable
prior notice, to visit and inspect its properties, to conduct at such Loan
Party’s premises field examinations of such Loan Party’s assets, liabilities,
books and records, including examining and making extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested. The Administrative Agent shall have the right to conduct
and the Loan Parties shall be responsible for the costs of expenses of one (1)
field examination during any 12-month period and one (1) additional field
examination (for the total of two (2) such field examinations during any
12-month period) conducted at any time when a Liquidity Condition Period has
occurred and is continuing. Additionally, there shall be no limitation on the
number or frequency of field examinations if an Event of Default has occurred
and is continuing, and the Loan Parties shall be responsible for the costs and
expenses of any field examinations conducted while an Event of Default has
occurred and is continuing. After the occurrence and during the continuance of
any Event of Default, each

 

87



--------------------------------------------------------------------------------

Loan Party shall provide the Administrative Agent and each Lender with access to
its suppliers. Each Loan Party acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain Reports pertaining to each Loan Party’s assets for internal use by the
Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to comply with each Requirement of Law applicable to it or its
property (including without limitation Environmental Laws), except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Each Loan Party will maintain
in effect and enforce policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08. Use of Proceeds.

(a) The proceeds of the Loans and the Letters of Credit will be used only for
the general corporate purpose of the Borrower and its Subsidiaries in the
ordinary course of business (including, without limitation, to finance Permitted
Acquisitions) and the Effective Date Debt Repayments. No part of the proceeds of
any Loan and no Letter of Credit will be used, whether directly or indirectly
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

(b) The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its and
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent that such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or the European Union, or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 5.09. Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder contains no material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading, and
the furnishing of such information shall be deemed to be a representation and
warranty by the Borrower on the date thereof as to the matters specified in this
Section 5.09; provided that, with respect to projected financial information,
the Loan Parties will only ensure that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

SECTION 5.10. Insurance. Each Loan Party will, and will cause each Loan Party
to, maintain with financially sound and reputable carriers customarily utilized
by companies with

 

88



--------------------------------------------------------------------------------

similar financial capacity and engaged in similar businesses and owning similar
properties as the Borrower and the other Loan Parties (a) insurance in such
amounts (with no greater risk retention) and against such risks (including,
without limitation: loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents. The Borrower will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.

SECTION 5.11. Casualty and Condemnation. The Borrower will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage in excess of $5,000,000 to any Collateral or the
commencement of any action or proceeding for the taking of any Collateral in
excess of $5,000,000 or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

SECTION 5.12. Appraisals. Subject to the foregoing, at any time that the
Administrative Agent requests, each Loan Party that is providing Borrowing Base
credit as of the date of such request will provide the Administrative Agent with
appraisals or updates thereof of their Inventory from an appraiser selected and
engaged by the Administrative Agent, and prepared on a basis satisfactory to the
Administrative Agent, such appraisals and updates to include, without
limitation, information required by any applicable Requirement of Law. The
Administrative Agent shall have the right to request and the Loan Parties shall
be responsible for the costs of expenses of one (1) Inventory appraisal during
any 12-month period and one (1) additional appraisal (for the total of two (2)
such Inventory appraisals during any 12-month period) conducted at any time when
a Liquidity Condition Period has occurred and is continuing. Additionally, there
shall be no limitation on the number or frequency of Inventory appraisals if an
Event of Default has occurred and is continuing, and the Loan Parties shall be
responsible for the costs and expenses of any such appraisals conducted while an
Event of Default has occurred and is continuing.

SECTION 5.13. Depository Banks. Holdings and each Subsidiary will maintain with
the Administrative Agent a bank or banks acceptable to the Administrative Agent
as its principal depository and/or disbursement bank or banks, including for the
maintenance of operating, administrative, cash management, collection activity
and other deposit accounts for the conduct of its business; provided that
JPMorgan Chase Bank, N.A., Wells Fargo Bank, National Association and Bank of
America, N.A. shall be deemed acceptable to the Administrative Agent for the
purposes of this Section 5.13.

SECTION 5.14. Additional Collateral; Further Assurances.

(a) Subject to applicable Requirement of Law, each Loan Party will cause each
Subsidiary that is (i) formed, (ii) acquired or (iii) that qualifies
independently as, or is designated by the Borrower or the Administrative Agent
as a Material Domestic Subsidiary pursuant to the

 

89



--------------------------------------------------------------------------------

definition of “Material Domestic Subsidiary”, in each case after the date of
this Agreement to become a Loan Party by executing a Joinder Agreement. Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Loan Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, in any property of such Loan Party which
constitutes Collateral.

(b) Each Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests of each of its Domestic Subsidiaries (except any Excluded Domestic
Subsidiary) and (ii) 65% of the issued and outstanding Equity Interests entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of
the issued and outstanding Equity Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Domestic Subsidiary
Holding Company and in each Foreign Subsidiary directly owned by any Loan Party
(except any such Foreign Subsidiary owned by a Domestic Subsidiary Holding
Company) to be subject at all times to a first priority, perfected Lien in favor
of the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, pursuant to the terms and conditions of the Loan
Documents or other security documents as the Administrative Agent shall
reasonably request. Each Domestic Subsidiary Holding Company that is a Loan
Party will cause 100% of the issued and outstanding Equity Interests of each of
its Domestic Subsidiaries (except any Excluded Domestic Subsidiary) to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, pursuant to the terms and conditions of the Loan Documents or
other security documents as the Administrative Agent shall reasonably request.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by any Requirement of Law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all in form and substance reasonably satisfactory to
the Administrative Agent and all at the expense of the Loan Parties.

(d) If any assets (excluding any real property or improvements thereto or any
interest therein) are acquired by any Loan Party after the Effective Date (other
than assets constituting Collateral under the Security Agreement that become
subject to the Lien under the Security Agreement upon acquisition thereof), the
Borrower will (i) notify the Administrative Agent and the Lenders thereof, and,
if requested by the Administrative Agent or the Required Lenders, cause such
assets (other than with respect to any real property or improvements thereto or
any interest therein) to be subjected to a Lien securing the Secured Obligations
and (ii) take, and cause each applicable Loan Party to take, such actions (other
than with respect to any real property or improvements thereto or any interest
therein) as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in clause (c)
of this Section, all at the expense of the Loan Parties.

(e) During the continuance of a Covenant Trigger Period and upon the request of
the Administrative Agent or the Required Lenders, each Loan Party shall take all
actions necessary with respect to any requested Account owed to it by any
Governmental Authority of the U.S., or any department, agency, public
corporation, or instrumentality thereof to require such Person to make payments
under such Accounts to the Administrative Agent directly during the continuance
of an Event of Default, including without limitation, any actions required under
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq. and 41 U.S.C. § 15 et seq.)

 

90



--------------------------------------------------------------------------------

SECTION 5.15. Post-Closing Matters. Notwithstanding anything to the contrary set
forth herein or in any other Loan Document, to the extent not delivered on the
Effective Date:

(a) within one hundred and twenty (120) days of the Effective Date (as such
period may be extended by the Administrative Agent in its sole discretion), the
Loan Parties shall deliver or cause to be delivered to the Administrative Agent
(x) each Collateral Access Agreement required to be provided pursuant to Section
4.13 of the Security Agreement and (y) evidence reasonably satisfactory to the
Administrative Agent of the termination of all existing collateral access
agreements entered into in connection with any prior Indebtedness that was
repaid on or prior to the Effective Date;

(b) within ninety (90) days of the Effective Date (as such period may be
extended by the Administrative Agent in its sole discretion), the Loan Parties
shall deliver or cause to be delivered to the Administrative Agent each Deposit
Account Control Agreement (as defined in the Security Agreement) required to be
provided pursuant to Sections 4.14 and 7.1 of the Security Agreement;

(c) within forty-five (45) days of the Effective Date (as such period may be
extended by the Administrative Agent in its sole discretion), the Loan Parties
shall deliver or cause to be delivered to the Administrative Agent each
insurance endorsement and any other certificates, instruments, documents or
other agreements with respect to the Loan Parties insurance policies required to
be provided pursuant to Section 4.12 of the Security Agreement; and

(d) within five (5) Business Days of the Effective Date (as such period may be
extended by the Administrative Agent in its sole discretion), the Loan Parties
shall deliver or cause to be delivered to the Administrative Agent evidence of
the termination and release (and, where applicable, evidence of the filings of
such termination and release) of all mortgages, leasehold mortgages, deeds of
trust and any other similar document or agreement encumbering any of the
leasehold real property or real property owned in fee by any Loan Party, in each
case in a form and manner reasonably satisfactory to the Administrative Agent.

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or terminated, in each case without any pending draw, and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:

SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a) the Secured Obligations;

 

91



--------------------------------------------------------------------------------

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (f) hereof;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any other Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by the Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and (iii)
Guarantees permitted under this clause (d) shall be subordinated to the Secured
Obligations on the same terms as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) below; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) below, shall not exceed
$50,000,000 at any time outstanding;

(f) Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (e), (i), (j), (k), (n), (o) and (q)
hereof (such Indebtedness being referred to herein as the “Original
Indebtedness”); provided that (i) such Refinance Indebtedness does not increase
the principal amount or interest rate of the Original Indebtedness, (ii) any
Liens securing such Refinance Indebtedness are not extended to any additional
property of any Loan Party or any Subsidiary, (iii) no Loan Party or any
Subsidiary that is not originally obligated with respect to repayment of such
Original Indebtedness is required to become obligated with respect to such
Refinance Indebtedness, (iv) such Refinance Indebtedness does not result in a
shortening of the average weighted maturity of such Original

 

92



--------------------------------------------------------------------------------

Indebtedness, (v) the terms of such Refinance Indebtedness other than fees and
interests are not less favorable to the obligor thereunder than the original
terms of such Original Indebtedness and (vi) if such Original Indebtedness was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such Refinance Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to such Original Indebtedness;

(g) Indebtedness owed to (i) any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business and (ii) any
participant in a self-insured health and welfare plan maintained by any Loan
Party or Subsidiary, as a result of claims for benefits;

(h) Indebtedness of any Loan Party in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business;

(i) Subordinated Indebtedness in an aggregate principal amount not exceeding
$50,000,000 at any time outstanding;

(j) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (j), together with any Refinance
Indebtedness in respect thereof permitted by clause (f) above, shall not exceed
$50,000,000 at any time outstanding;

(k) unsecured Indebtedness consisting of seller debt or notes, bona fide
purchase price adjustments, indemnifications, earnouts or other similar
obligations in connection with any Acquisition or disposition of a line of
business or Subsidiary permitted hereunder;

(l) Swap Agreements permitted in accordance with Section 6.07;

(m) Indebtedness in connection with overdraft protection arrangements with
financial institutions in respect of disbursement accounts of Borrower or its
Subsidiaries maintained in the ordinary course of business, so long as the
aggregate principal amount thereof does not at any time exceed $15,000,000;

(n) Indebtedness of Foreign Subsidiaries and other Subsidiaries that are not
Material Domestic Subsidiaries owed to a Person that is not an Affiliate with
any Loan Party, so long as the aggregate principal amount thereof does not at
any time exceed the dollar equivalent of $25,000,000; provided, that no Loan
Party may Guarantee or have any other obligation under such Indebtedness;

(o) Indebtedness under the Term Loan Credit Agreement outstanding on the
Effective Date after giving effect to the Transactions, together with any
extension, renewal, increase or “Replacement Term Loan Agreement” (as defined in
the Intercreditor Agreement) thereof not prohibited by the Intercreditor
Agreement;

 

93



--------------------------------------------------------------------------------

(p) Indebtedness of Holdings and its Subsidiaries consisting of the financing of
insurance premiums in the ordinary course of business;

(q) Indebtedness under any Permitted Factoring Facility; provided, that the
aggregate principal amount of Indebtedness outstanding under all such Permitted
Factoring Facilities shall not exceed $2,000,000 at any time; and

(r) other Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding.

SECTION 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of Holdings or any Subsidiary existing on
the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of Holdings or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, and (iii) such Liens
shall not apply to any other property or assets of the Borrower or any
Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

94



--------------------------------------------------------------------------------

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;

(g) Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;

(h) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

(i) License Agreements entered into by any Loan Party or their Subsidiaries as
of the date hereof as in effect on the date hereof and licenses with respect to
Intellectual Property (including amendments and other modifications to existing
License Agreements) to the extent permitted under Section 6.05(i);

(j) Liens solely on any cash earnest money deposits and cash advances made by a
Loan Party or any of its Subsidiaries in connection with any letter of intent of
an acquisition or purchase agreement permitted hereunder;

(k) Liens arising from (i) precautionary UCC financing statements, including in
respect of any operating lease or disposition permitted by this Agreement and
(ii) Equipment or other assets not owned by any Loan Party or Subsidiary located
on the premises of such Loan Party or Subsidiary (but not in connection with, or
as part of, the financing thereof) from time to time in the ordinary course of
business and consistent with current practices of such Loan Party or Subsidiary
and the precautionary UCC financing statement filings in respect thereof;

(l) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s Liens, rights of setoff or similar rights and remedies, in
each case as to deposit accounts or other funds maintained with a creditor
depositary institution;

(m) Liens securing Indebtedness permitted by Section 6.01(o) so long as any
Liens on the “ABL Priority Collateral” (as defined in the Intercreditor
Agreement) shall be (i) subordinate to the Liens on the Collateral securing the
Secured Obligations and (ii) subject to the Intercreditor Agreement;

(n) Liens securing Indebtedness of Foreign Subsidiaries permitted under Section
6.01(n), which Liens are granted solely upon assets of Foreign Subsidiaries;

(o) any interest or title of a lessor under any lease entered into by the
Borrower or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased;

(p) leases and subleases (including ground leases in respect of real property on
which facilities owned or leased by a Loan Party or its Subsidiaries are
located) granted to others in the ordinary course of business which do not
materially interfere with the ordinary conduct of the business of a Loan Party
or any of its Subsidiaries, taken as a whole, and do not secure any
Indebtedness;

 

95



--------------------------------------------------------------------------------

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(r) any encumbrance or restriction with respect to the Equity Interests of any
joint venture or similar arrangement created pursuant to the joint venture or
similar agreements with respect to such joint venture or similar arrangement;

(s) Liens on the Collateral securing Swap Obligations so long as any Liens on
the Borrowing Base Collateral shall be (i) subordinate to the Liens on the
Collateral securing the Secured Obligations and (ii) subject to an intercreditor
agreement;

(t) Liens securing Indebtedness under any Permitted Factoring Facility; provided
such Liens shall not apply to any other property or assets of the Loan Parties
or their Subsidiaries other than the Accounts sold, transferred or pledged
pursuant to the applicable Permitted Factoring Facility;

(u) Liens securing Indebtedness permitted by Section 6.01(r); and

(v) other Liens securing obligations (other than Indebtedness of the type
described in clauses (a) or (g) of the definition thereof) in an aggregate
amount not to exceed $5,000,000 at any time outstanding.

Notwithstanding the foregoing, none of the Permitted Encumbrances may at any
time attach to any Loan Party’s Borrowing Base Collateral, other than (i) Liens
created pursuant to any Loan Document, (ii) those permitted under the definition
of Permitted Encumbrances, (iii) Liens allowed under clause (t) and (v) so long
as such Liens are junior to the Liens on the Borrowing Base Collateral securing
the Secured Obligations, Liens allowed under clauses (c), (d), (e), (m), (s) and
(u) of this Section 6.02.

SECTION 6.03. Fundamental Changes. (a) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any Person may
merge into the Borrower in a transaction in which the surviving entity is the
Borrower, (ii) any Person (other than the Borrower) may merge into any
Subsidiary in a transaction in which the surviving entity is a Subsidiary and,
if any party to such merger is a Loan Party, such surviving entity is a
Subsidiary or becomes a Subsidiary that is a Loan Party concurrently with such
merger and (iii) any Subsidiary that is not a Loan Party may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04.

(b) No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses of the type conducted by Holdings and its
Subsidiaries on the date hereof and businesses reasonably related thereto.

 

96



--------------------------------------------------------------------------------

(c) Holdings will not engage in any business or activity other than the
ownership of all the outstanding Equity Interests of the Borrower and activities
incidental thereto. Holdings will not own or acquire any assets (other than
Equity Interests of the Borrower and the cash proceeds of any Restricted
Payments permitted by Section 6.08) or incur any liabilities (other than
liabilities under the Loan Documents and liabilities reasonably incurred in
connection with its maintenance of its existence).

(d) No Loan Party will, nor will it permit any Subsidiary to, change its fiscal
year from the basis in effect on the Effective Date.

(e) No Loan Party will change the accounting basis upon which its financial
statements are prepared such that such Loan Party is no longer in compliance
with the Securities Exchange Act of 1934 and the rules of the SEC thereunder as
in effect on the date hereof.

(f) Neither Holdings nor the Borrower will operate as anything other than a “C
corporation” as defined by the IRS for income tax filing purposes.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, form any subsidiary after the
Effective Date, or purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Loan Party and a wholly owned Subsidiary prior to
such merger) any evidences of Indebtedness or Equity Interests or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger or otherwise), except:

(a) Permitted Investments;

(b) investments in existence on the date hereof and described in Schedule 6.04;

(c) investments by Holdings in the Borrower and by the Borrower and the
Subsidiaries in Equity Interests in their respective Subsidiaries, provided that
(A) any such Equity Interests held by a Loan Party shall be pledged pursuant to
the Security Agreement (subject to the limitations applicable to Equity
Interests of a Foreign Subsidiary referred to in Section 5.14) and (B) the
aggregate amount of investments by Loan Parties in Subsidiaries that are not
Loan Parties (together with outstanding intercompany loans permitted under
clause (B) to the proviso to Section 6.04(d) and outstanding Guarantees
permitted under the proviso to Section 6.04(e)) shall not exceed $25,000,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs);

(d) loans or advances made by any Loan Party to any Subsidiary and made by any
Subsidiary to a Loan Party or any other Subsidiary, provided that (A) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged

 

97



--------------------------------------------------------------------------------

pursuant to the Security Agreement and (B) the amount of such loans and advances
made by Loan Parties to Subsidiaries that are not Loan Parties (together with
outstanding investments permitted under clause (B) to the proviso to Section
6.04(c) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $25,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

(e) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party (together with outstanding
investments permitted under clause (B) to the proviso to Section 6.04(c) and
outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(d)) shall not exceed $25,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

(f) loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $2,500,000 in the aggregate at any one time outstanding;

(g) notes payable, or stock or other securities issued by Account Debtors to a
Loan Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business, consistent with
past practices;

(h) investments in the form of Swap Agreements permitted by Section 6.07;

(i) investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
the Subsidiaries (including in connection with a Permitted Acquisition) so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(j) investments received in connection with the disposition of assets permitted
by Section 6.05;

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l) investments consisting of extension of trade credit in the ordinary course
of business, consistent with past practices;

(m) Permitted Acquisitions;

(n) investments consisting of Equity Interests received by a Loan Party as
consideration in connection with the bankruptcy of an unaffiliated Person or any
settlement with any such Person effected in accordance with the terms hereof;
provided, that, in the case of any of the foregoing, such Equity Interests shall
be promptly pledged to the Administrative Agent in accordance with Section 5.14;

 

98



--------------------------------------------------------------------------------

(o) investments in the form of loans or capital contributions to Olin Luotong
Metals (GZ) Co., Ltd., a Chinese limited liability company, in an aggregate
amount not to exceed $1,200,000 less the amount of any such investments existing
as of the date hereof; provided, that, no Loan Party shall make any such loan or
capital contribution unless no Default or Event of Default shall exist or have
occurred and be continuing as of the date of such loan or capital contribution
and after giving effect thereto;

(p) investments received in connection with the dispositions of assets permitted
by Section 6.05(e) or (g);

(q) Guarantees by the Borrower or any of the Subsidiaries of leases (other than
Capital Lease Obligations) or of other obligations of the Borrower or any of its
Subsidiaries that do not constitute Indebtedness, in each case entered into in
the ordinary course of business that is consistent with past practice; and

(r) other investments so long as, after giving effect to the making of any such
investment, the Payment Conditions have been satisfied.

SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will Holdings permit any Subsidiary to issue
any additional Equity Interest in such Subsidiary (other than to the Borrower or
another Subsidiary in compliance with Section 6.04), except:

(a) sales, transfers and dispositions of (i) Inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus Equipment or property in
the ordinary course of business;

(b) sales, transfers and dispositions of assets to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;

(c) sales, transfers and dispositions of Accounts in the ordinary course of
business in connection with the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions constituting an investment permitted by
Section 6.04;

(e) Sale and Leaseback Transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of Holdings or any Subsidiary;

(g) sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section; provided that both immediately before and
after giving effect

 

99



--------------------------------------------------------------------------------

thereto, no Default or Event of Default shall have occurred and be continuing
and the aggregate fair market value of all assets sold, transferred or otherwise
disposed of since the Effective Date in reliance upon this clause (g) shall not
exceed (i) $25,000,000 in respect of any assets sold as part of a single
transaction or a series of related transactions or (ii) $50,000,000 in the
aggregate; provided that, in addition to the foregoing, the Loan Parties and
their Subsidiaries may make unlimited sales, transfers, leases or dispositions
of assets so long as a Cash Dominion Period is not in effect and the Payment
Conditions shall have been satisfied;

(h) Restricted Payments permitted by Section 6.08, transactions permitted by
Section 6.03 and Liens permitted by Section 6.02;

(i) the non-exclusive licensing or sublicensing of Intellectual Property rights
in the ordinary course of business;

(j) the abandonment or cancellation of intellectual property, in the reasonable
judgment of the Borrower, that is no longer used or useful in any material
respect in the business of Holdings and its Subsidiaries, taken as a whole;

(k) dispositions of investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(l) dispositions of cash and cash equivalents in the ordinary course of business
for consideration consisting of cash or cash equivalents;

(m) any surrender or waiver of contract rights or settlement, release or
surrender of contract, tort or other litigation claims in the ordinary course of
business;

(n) sales of assets (other than Borrowing Base Collateral) received by the
Borrower or any Subsidiary Guarantor from Persons other than the Borrower or a
Subsidiary Guarantor upon foreclosure on a Lien in favor of the Borrower of such
Subsidiary;

(o) dispositions of non-core, duplicative or unnecessary assets that were
acquired in connection with a Permitted Acquisition; provided, that any such
disposition shall be made or contractually committed to be made within 365 days
of the date such assets were acquired by Borrower or any of its Subsidiaries;
and

(p) to the extent constituting a sale, disposition or transfer of assets, the
sale, disposition or transfer of Accounts pursuant to a Permitted Factoring
Facility;

provided that all sales, transfers, leases and other dispositions permitted
under clauses (a) through (g) above (other than those permitted by clauses (b)
and (f) above) shall be made for fair value and for at least 75% cash
consideration.

 

100



--------------------------------------------------------------------------------

SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by the Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after the Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset.

SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement (other than any Commodity Swap
Agreements), except (a) Swap Agreements entered into to hedge or mitigate risks
to which the Borrower or any Subsidiary has actual exposure (other than those in
respect of Equity Interests of the Borrower or any Subsidiary), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from floating to fixed rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any Subsidiary to, declare or make, or agree to
declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except (i) each of Holdings and
the Borrower may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock, and, with respect to
its preferred stock, payable solely in additional shares of such preferred stock
or in shares of its common stock, (ii) Subsidiaries of Holdings may declare and
pay dividends ratably with respect to their Equity Interests to any Loan Party
or any wholly-owned Subsidiary of any Loan Party, (iii) the Borrower may make
Restricted Payments or make distributions to Holdings, to repurchase, redeem or
otherwise acquire for value Equity Interests of Holdings held by officers,
directors or employees or former officers, directors or employees (or their
transferees, estates or beneficiaries under their estates) of Holdings or any of
its Subsidiaries upon their death, disability, retirement, severance or
termination of employment or service; provided that the aggregate consideration
paid for all such redemptions and payments shall not exceed, in any fiscal year,
$5,000,000 (in each case, with unused amounts in any fiscal year being carried
over to the next succeeding fiscal year); (iv) Restricted Payments to Holdings
to pay corporate and overhead expense attributable to the preservation of their
existence (including expenses relating to Holdings’ continuing operation as a
public company) or ownership of the Borrower and its Subsidiaries in the
ordinary course of business; (v) to the extent constituting Restricted Payments,
Holdings and any of its Subsidiaries may enter into and consummate transactions
expressly permitted by any provision of Sections 6.03, 6.04 or 6.09; (vi) the
Borrower may make Restricted Payments or make distributions to Holdings, to
allow Holdings to make regularly scheduled quarterly dividend payments to its
shareholders in an amount not to exceed $1,500,000 in the aggregate during any
fiscal quarter so long as no Default shall have occurred and be continuing on
the date that such dividend is declared to Holdings’ shareholders; provided that
any such dividend declared by Holdings shall be made within thirty (30) days of
the declaration thereof; (vii) the Loan Parties may make other Restricted
Payments subject to the satisfaction of the Payment Conditions after giving
effect to such Restricted Payment; and (viii) the Borrower may make Restricted
Payments or make distributions to Holdings, to allow Holdings to pay Taxes
arising from the operations of Borrower and its Subsidiaries.

 

101



--------------------------------------------------------------------------------

(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05
and other mandatory prepayments of Term Loan Obligations in each case not
prohibited by Intercreditor Agreement: (i) required to be made pursuant to the
Term Loan Credit Agreement as in effect on the date hereof or (ii) other
mandatory prepayments of Term Loan Obligations required to be made pursuant to
the Term Loan Credit Agreement which are paid solely with the proceeds of Term
Loan Priority Collateral; and

(v) other payments in respect of Specified Indebtedness so long as the relevant
Payment Conditions are satisfied after giving effect to such payment.

SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and any
Subsidiary that is a Loan Party not involving any other Affiliate, (c) any
investment permitted by Section 6.04, (d) any Indebtedness permitted under
Section 6.01(c), (e) any Restricted Payment permitted by Section 6.08, (f) loans
or advances to employees permitted under Section 6.04, (g) the payment of
reasonable fees to directors of Holdings or any Subsidiary who are not employees
of Holdings or any Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of Holdings or its Subsidiaries in the ordinary course of
business, (h) any issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by Holdings’ or the
Borrower’s board of directors, (i) transactions with

 

102



--------------------------------------------------------------------------------

entities that are joint ventures solely as a result of the Borrower’s or a
Subsidiary’s Control over such joint venture, (j) customary tax-sharing
agreements and arrangements, (k) any agreement, instrument or arrangement as in
effect as of the Effective Date and set forth in Schedule 6.09, or any amendment
thereto (so long as any such amendment is not adverse to the Lenders in any
material respect as compared to the applicable agreement as in effect on the
Effective Date as reasonably determined in good faith by the Borrower), and (l)
the existence of, or the performance by a Loan Party or any of its Subsidiaries
of its obligations under the terms of, any stockholders agreement or its
equivalent (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Effective Date and set forth
in Schedule 6.09 and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by such Loan Party
or any of its Subsidiaries of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the
Effective Date shall only be permitted by this clause (l) to the extent that the
terms of any such existing agreement together with all amendments thereto, taken
as a whole, or new agreement are not otherwise more disadvantageous to the
Lenders in any material respect than the terms of the original agreement in
effect on the Effective Date as reasonably determined in good faith by the
Borrower.

SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by any Requirement of Law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10 or in the Term Loan
Credit Agreement (or any extension, renewal or refinancing thereof, or any
amendment or modification thereto, that does not expand the scope of, any such
restriction or condition in any material respect), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or the assets of any Loan Party or Subsidiary
thereof pending such sale, provided that such restrictions and conditions apply
only to the Subsidiary or assets that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof, (vi)
the foregoing shall not apply to any agreement or other instrument of a Person
acquired by a Loan Party or any of its Subsidiaries in existence at the time of
such Acquisition (but not created in connection therewith or in contemplation
thereof), (vii) the foregoing shall not apply to customary provisions in joint
venture agreements, limited liability company operating agreements, partnership
agreements, stockholders agreements and other similar agreements, (viii) the
foregoing shall not apply to customary provisions contained in leases and other
agreements entered into in the ordinary course of business, and (ix) the
foregoing shall not apply to restrictions under agreements evidencing or
governing or otherwise relating to Indebtedness permitted under Section 6.01 of
Subsidiaries that are not Loan Parties; provided that such restriction is only
with respect to the assets of Subsidiaries that are not Loan Parties.

 

103



--------------------------------------------------------------------------------

SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Specified Indebtedness or (b) its charter, articles or
certificate of incorporation or organization, by-laws, operating, management or
partnership agreement or other organizational or governing documents, in each
case, to the extent any such amendment, modification or waiver would be
materially adverse to the Lenders in any respect, except in respect or Specified
Indebtedness to the extent such amendment, modification or waiver would be
permitted pursuant to Section 6.01(f).

SECTION 6.12. Fixed Charge Coverage Ratio. During the continuance of a Covenant
Trigger Period, the Fixed Charge Coverage Ratio as of the last day of any Test
Period, commencing with the fiscal quarter ending immediately preceding the
first date that a Covenant Trigger Period exists, shall not be less than 1.0 to
1.0.

SECTION 6.13. Holding Company. Holdings shall not engage at any time in any
business or business activity other than (i) ownership of Equity Interests of
the Borrower, together with activities directly related thereto; (ii)
performance of its obligations under and in connection with the Loan Documents;
(iii) issuance of Equity Interests; and (iv) as otherwise necessary to comply
with any Requirement of Law. Holdings shall (x) own no assets other than the
Equity Interests of the Borrower, its books and records, deposit accounts of
Holdings, all cash deposits held therein, and cash paid to Holdings in
accordance with the terms hereof, (y) incur no Indebtedness for borrowed money
other than guarantees of Indebtedness of the Borrower and Subsidiaries permitted
hereunder and (z) grant no Lien on any of its assets other than Liens created
pursuant to the Loan Documents and the Term Loan Documents and ordinary course
Liens incurred under customary deposit account agreements entered into by
Holdings with respect to deposit accounts.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;

 

104



--------------------------------------------------------------------------------

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.01, 5.02(a), 5.03 (with respect to a Loan
Party’s existence), 5.07, 5.08, or 5.15 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) five (5) days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Sections 5.02 (other than Section 5.02(a)), 5.03
(other than with respect to a Loan Party’s existence) through 5.06, 5.10, 5.11
or 5.13 of this Agreement or (ii) 30 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of any other Section of this Agreement;

(f) any Loan Party or Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to the extent such sale or transfer is
permitted by Section 6.05;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) any Loan Party or Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Loan Party or Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

105



--------------------------------------------------------------------------------

(j) any Loan Party or Subsidiary shall become unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally to pay
its debts as they become due;

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any Loan Party, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or Subsidiary to enforce any such
judgment; or (ii) any Loan Party or Subsidiary shall fail within thirty (30)
days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement), or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

(o) the Loan Guaranty or any Obligation Guaranty shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty or any Obligation Guaranty
or any Loan Guarantor shall fail to comply with any of the terms or provisions
of the Loan Guaranty or any Obligation Guaranty to which it is a party, or any
Loan Guarantor shall deny that it has any further liability under the Loan
Guaranty or any Obligation Guaranty to which it is a party, or shall give notice
to such effect, including, but not limited to notice of termination delivered
pursuant to Section 10.08 or any notice of termination delivered pursuant to the
terms of any Obligation Guaranty;

(p) except as permitted by the terms of any Collateral Document or required by
terms of the Intercreditor Agreement, (i) any Collateral Document shall for any
reason fail to create a valid security interest in any Collateral (with respect
to Collateral having an aggregate book value in excess of $5,000,000) purported
to be covered thereby, or (ii) any Lien (with respect to Collateral having an
aggregate book value in excess of $5,000,000) securing any Secured Obligation
shall cease to be a perfected, first priority Lien; provided that nothing set
forth in this clause (p) shall be deemed to cause any Inventory or Account that
would otherwise be ineligible when determining the Borrowing Base to be deemed
to be an Eligible Inventory or Eligible Account;

 

106



--------------------------------------------------------------------------------

(q) any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or

(r) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

then, and in every such event (other than an event with respect to any Loan
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in the case of any event with respect to
the Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may and at the request of the Required Lenders shall, in accordance with
the terms of the Intercreditor Agreement for so long as the Intercreditor
Agreement is in effect, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders, on behalf
of itself and any of

 

107



--------------------------------------------------------------------------------

its Affiliates that are Secured Parties, and the Issuing Bank hereby grants to
the Administrative Agent any required powers of attorney to execute any
Collateral Document governed by the laws of such jurisdiction on such Lender’s
or Issuing Bank’s behalf. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders (including the Swingline
Lender and the Issuing Bank), and the Loan Parties shall not have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” as used herein or in any other Loan Documents
(or any similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

SECTION 8.02. Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.

SECTION 8.03. Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

108



--------------------------------------------------------------------------------

SECTION 8.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05. Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

SECTION 8.06. Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by its successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor, unless otherwise agreed
by the Borrower and such successor. Notwithstanding the foregoing, in the event
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of

 

109



--------------------------------------------------------------------------------

the Administrative Agent, shall continue to hold such Collateral, in each case
until such time as a successor Administrative Agent is appointed and accepts
such appointment in accordance with this paragraph (it being understood and
agreed that the retiring Administrative Agent shall have no duly or obligation
to take any further action under any Collateral Document, including any action
required to maintain the perfection of any such security interest), and (b) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

SECTION 8.07. Non-Reliance.

(a) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.

(b) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this

 

110



--------------------------------------------------------------------------------

Agreement; and (v) without limiting the generality of any other indemnification
provision contained in this Agreement, (A) it will hold the Administrative Agent
and any such other Person preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any extension of credit that the
indemnifying Lender has made or may make to the Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans; and (B) it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorneys’ fees) incurred by the
Administrative Agent or any such other Person as the direct or indirect result
of any third parties who might obtain all or part of any Report through the
indemnifying Lender.

SECTION 8.08. Other Agency Titles. The Co-Syndication Agents identified on the
title page of this Agreement and the Joint Lead Arrangers shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the relevant Lenders in their respective capacities as
Co-Syndication Agents and Joint Lead Arrangers, as applicable, as it makes with
respect to the Administrative Agent in the preceding paragraph.

SECTION 8.09. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties; Bankruptcy; Credit Bidding. (a) The
Lenders are not partners or co-venturers, and no Lender shall be liable for the
acts or omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

(b) In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.

 

111



--------------------------------------------------------------------------------

(c) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any LC Disbursement shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03).

(d) The Secured Parties hereby irrevocably authorize the Administrative Agent,
at the direction of the Required Lenders, to credit bid all or any portion of
the Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other applicable jurisdictions, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the

 

112



--------------------------------------------------------------------------------

governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Obligations which were
credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of Obligations credit bid by the acquisition vehicle or
otherwise), such Obligations shall automatically be reassigned to the Secured
Parties pro rata and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

SECTION 8.10. Flood Laws. JPMCB has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”). JPMCB, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws. However, JPMCB reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:

 

  (i) if to any Loan Party, to the Borrower at:

Global Brass and Copper, Inc.

475 N. Martingale Rd., Suite 1050

Schaumburg, IL 60173

Attention: Chief Financial Officer

Facsimile No: (847) 240-4733

 

113



--------------------------------------------------------------------------------

  (ii) if to the Administrative Agent, JPMCB in its capacity as an Issuing Bank
or the Swingline Lender, to JPMorgan Chase Bank, N.A. at:

JPMorgan Chase Bank, N.A.

10 S. Dearborn, 22nd floor

Chicago, IL 60603

Attention: Lindsay Griffard/ABL Account Executive

Facsimile No: (312) 445-9057

 

  (iii) if to any other Lender or Issuing Bank, to it at its address or
facsimile number set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or (iii)
delivered through Electronic Systems to the extent provided in paragraph (b)
below shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(d) unless otherwise agreed by the Administrative Agent
and the applicable Lender. Each of the Administrative Agent and the Borrower (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic Systems pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise proscribes, all such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and (ii)
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient, at its e-mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

 

114



--------------------------------------------------------------------------------

(d) Electronic Systems.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in the first sentence of Section 2.09(f) (with respect to
any commitment increase), neither this Agreement nor any other Loan Document nor
any provision hereof or thereof may be waived, amended or modified except (x) in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or (y) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are

 

115



--------------------------------------------------------------------------------

parties thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest, fees or
any other Obligations payable hereunder, without the written consent of each
Lender (including any such Lender that is a Defaulting Lender) directly affected
thereby, (iii) postpone any scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any date for the payment of any interest, fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (other than any
Defaulting Lender), (v) increase the advance rates set forth in the definition
of Borrowing Base or add new categories of eligible assets, without the written
consent of each Revolving Lender (other than any Defaulting Lender), (vi) change
any of the provisions of this Section or the definition of “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (other than any Defaulting Lender) directly
affected thereby, (vii) change Section 2.20, without the consent of each Lender
(other than any Defaulting Lender), (viii) release any Guarantor from its
obligation under its Loan Guaranty or Obligation Guaranty (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender (other than any Defaulting Lender), (ix) except as provided in
clause (c) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender
(other than any Defaulting Lender), or (x) permit the Borrower to assign or
otherwise transfer any of its rights or obligations hereunder without the
written consent of each Lender (other than any Defaulting Lender); provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be (it being
understood that any amendment to Section 2.20 shall require the consent of the
Administrative Agent, the Issuing Bank and the Swingline Lender); provided
further that no such agreement shall amend or modify the provisions of Section
2.07 or any letter of credit application and any bilateral agreement between the
Borrower and the Issuing Bank regarding the Issuing Bank’s Issuing Bank Sublimit
or the respective rights and obligations between the Borrower and the Issuing
Bank in connection with the issuance of Letters of Credit without the prior
written consent of the Administrative Agent and the Issuing Bank,
respectively. The Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.04. The Administrative
Agent and the Borrower may amend, restate, amend and restate or otherwise modify
the Intercreditor Agreement and/or any other intercreditor agreement, as
provided therein, in connection with a transaction permitted hereunder. Any
amendment, waiver or other modification of this Agreement or any other Loan
Document that by its terms affects the rights or duties under this Agreement of
the Lenders of one or more Classes (but not the Lenders of any other Class), may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite number or percentage in interest of each affected
Class of Lenders that would be required to consent thereto under this Section if
such Class of Lenders were the only Class of Lenders hereunder at the time.

 

116



--------------------------------------------------------------------------------

(c) The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of all of the Commitments, payment and satisfaction in
full in cash of all Secured Obligations (other than Unliquidated Obligations),
and the cash collateralization of all Unliquidated Obligations in a manner
satisfactory to each affected Lender, (ii) constituting property being sold or
disposed (including, without limitation pursuant to pursuant to a Permitted
Factoring Facility) of if the Loan Party disposing of such property certifies to
the Administrative Agent that the sale or disposition is made in compliance with
the terms of this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interests of a
Subsidiary, the Administrative Agent is authorized to release any Loan Guaranty
or Obligation Guaranty provided by such Subsidiary, (iii) constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII,
(v) upon the release of a Subsidiary Guarantor that is no longer a Material
Subsidiary or (vi) constituting Term Loan Priority Collateral that is released,
sold or disposed of pursuant to the terms of Term Loan Documents and which, in
accordance with Section 4.2 of the Intercreditor Agreement, the Administrative
Agent is required to release the Liens granted to the Administrative Agent by
the Loan Parties on such Term Loan Priority Collateral. Further, the
Administrative Agent may (and is hereby irrevocably authorized by each Lender
and Issuing Bank to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Loan Guaranty if such Subsidiary
Guarantor is no longer a Material Domestic Subsidiary. Except as provided in the
foregoing, the Administrative Agent will not release any Liens on Collateral
without the prior written authorization of the Required Lenders. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral. Any execution and delivery by the Administrative Agent
of documents in connection with any such release shall be without recourse to or
warranty by the Administrative Agent.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including

 

117



--------------------------------------------------------------------------------

without limitation payments due to such Non-Consenting Lender under Sections
2.15 and 2.17, and (2) an amount, if any, equal to the payment which would have
been due to such Lender on the day of such replacement under Section 2.16 had
the Loans of such Non-Consenting Lender been prepaid on such date rather than
sold to the replacement Lender.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Loan Parties shall,
jointly and, severally, pay all (i) reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, JPMCB, in its capacity as the
Lead Arranger and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through an Electronic System) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii)
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, the Issuing Bank or any Lender, including
the documented fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, fees, costs and expenses incurred in connection
with:

(i) subject to Section 5.12, appraisals and insurance reviews;

(ii) subject to Section 5.06, field examinations and the preparation of Reports
based on the fees charged by a third party retained by the Administrative Agent
or the internally allocated fees for each Person employed by the Administrative
Agent with respect to each field examination;

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv) Taxes, fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

 

118



--------------------------------------------------------------------------------

All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Loan Parties shall, jointly and severally, indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental Taxes, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
a Subsidiary, or any Environmental Liability related in any way to a Loan Party
or a Subsidiary, (iv) the failure of a Loan Party to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by a Loan Party for Taxes pursuant to
Section 2.17, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by any Loan Party or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee. This Section
9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c) To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), the Swingline
Lender or the Issuing Bank (or any Related Party of any of the foregoing) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Swingline Lender or the Issuing Bank (or any Related
Party of any of the foregoing), as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Loan Parties’ failure to pay any such amount shall not relieve any Loan
Party of any default in the payment thereof); provided that the unreimbursed
expense or indemnified loss, claim, damage, penalty, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Swingline Lender or the Issuing Bank in its capacity
as such.

 

119



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

(e) All amounts due under this Section shall be payable after written demand
therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, and provided further that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent;

(C) the Issuing Bank; and

(D) the Swingline Lender.

 

120



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Parent, (c) holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such holding company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (x) has not been established for the
primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business, or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.

 

121



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain

 

122



--------------------------------------------------------------------------------

unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) and (g)
(it being understood that the documentation required under Section 2.17(f) shall
be delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to the Borrower and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement or any other Loan
Document (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

123



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic
Execution. (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to (i) fees payable to the Administrative Agent and (ii)
increases or reductions of the Issuing Bank Sublimit of the Issuing Bank
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

 

124



--------------------------------------------------------------------------------

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured. The applicable Lender
shall notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the internal laws of the State of New York, but giving effect to federal laws
applicable to national banks.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in New York, New York in any action or proceeding arising
out of or relating to any Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

125



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations, (g)
with the consent of the Borrower, (h) to holders of Equity Interests in the
Borrower, (i) to any Person providing a Guarantee of all or any portion of the
Secured Obligations, or (j) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrower. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement provided by arrangers to data service
providers, including league table providers, that serve the lending industry;
provided that, in the case of information received from the

 

126



--------------------------------------------------------------------------------

Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

SECTION 9.15. Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may

 

127



--------------------------------------------------------------------------------

hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates. In addition, each Loan Party
and each Lender hereby acknowledges that an independent business unit of JPMCB
has also made a loan to the Borrower under the Term Loan Credit Agreement (the
“Independent Chase Loan”). Each Loan Party and, in case of clauses (a) and (d)
below, each Lender:

(a) hereby acknowledges that separate business units of JPMCB are a party to
this Agreement and the Independent Chase Loan, operate as separate business
units of JPMCB, and that the rights and obligations of each such separate
business unit under each financial accommodation to each Loan Party are separate
and distinct, are exercisable in the sole discretion of such JPMCB business
unit, and shall not be merged in law or in equity;

(b) hereby acknowledges that a consent, approval, waiver or other action by
JPMCB hereunder does not constitute a consent, approval, waiver or other action
by the other JPMCB business unit in respect to the Independent Chase Loan, and
that any such action by the other JPMCB business unit taken in respect to the
Independent Chase Loan similarly does not bind JPMCB hereunder;

(c) should communicate separately with each such business unit, and distribute
information separately to each such business unit as required under the
respective loan documents; and

(d) hereby consents to the separate business units and their Related Parties,
working together and sharing information about the Loan Parties. Notwithstanding
any consent to share information, neither the Loan Parties nor the Lenders
should assume that separate business units of JPMCB have shared information.

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

128



--------------------------------------------------------------------------------

SECTION 9.18. Marketing Consent. The Borrower hereby authorizes JPMCB and its
affiliates (collectively, the “JPMCB Parties”), at their respective sole
expense, but without any prior approval by the Borrower, to publish tombstones
or other advertisements, press releases or other transactional announcements or
updates provided to investor or trade publications, in each case, to consist of
deal terms and other information customarily found in such publications or
marketing materials, as each may from time to time determine in its reasonable
discretion, subject in each case that such JPMCB party shall promptly notify
you, in advance, of such disclosure. The foregoing authorization shall remain in
effect unless and until the Borrower notifies JPMCB in writing that such
authorization is revoked.

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.20. Intercreditor Agreement. Each of the Lenders hereby acknowledges
that it has received and reviewed the Intercreditor Agreement and agrees to be
bound by the terms thereof as if such Lender was a signatory thereto. Such
Intercreditor Agreement may provide for, among other things, (i) the
Administrative Agent’s and the Lenders’ forbearance of, and other limitations
on, any exercise of remedies in respect of the Loan Parties and the Collateral
that has been pledged to secure the Obligations and/or (ii) disclaimers of
interests on, and releases of security interests in, the Collateral. Each Lender
(and each Person that becomes a Lender hereunder pursuant to Section 9.04)
hereby (a) acknowledges that JPMCB is acting under the Intercreditor Agreement
as the “ABL Representative” (as defined therein), and that JPMCB is

 

129



--------------------------------------------------------------------------------

acting under the Intercreditor Agreement as the “Term Loan Representative” (as
defined therein) and JPMCB is or may be a Lender hereunder and/or a lender under
the Term Loan Credit Agreement and (b) waives any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against the Administrative Agent any claims, cause of action, damages or
liabilities of whatever kind or nature relating thereto. Each Lender (and each
Person that becomes a Lender hereunder pursuant to Section 9.04) hereby
authorizes and directs the Administrative Agent to enter into the Intercreditor
Agreement on behalf of such Lender and agrees that the Administrative Agent, in
its various capacities thereunder, may take such actions on its behalf as is
contemplated by the terms of the Intercreditor Agreement.

SECTION 9.21. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

ARTICLE X

Loan Guaranty

SECTION 10.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all reasonable,
documented and out-of-pocket costs and expenses, including, without limitation,
all reasonable, documented and out-of-pocket court costs and attorneys’ and
paralegals’ fees and expenses paid or incurred by the Administrative Agent, the
Issuing Bank and the Lenders in endeavoring to collect all or any part of the
Secured Obligations from, or in prosecuting any action against, the Borrower,
any Loan Guarantor or any other guarantor of all or any part of the Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “Guaranteed Obligations”; provided, however, that the
definition of “Guaranteed Obligations” shall not create any guarantee

 

130



--------------------------------------------------------------------------------

by any Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor). Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue the Borrower, any
Loan Guarantor, any other guarantor of, or any other Person obligated for, all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of the Borrower or any
other Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender or any other
Person, whether in connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any

 

131



--------------------------------------------------------------------------------

manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other

 

132



--------------------------------------------------------------------------------

circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that each Loan Guarantor assumes
and incurs under this Loan Guaranty, and agrees that none of the Administrative
Agent, the Issuing Bank or any Lender shall have any duty to advise any Loan
Guarantor of information known to it regarding those circumstances or risks.

SECTION 10.08. Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under Article VII hereof as
a result of any such notice of termination.

SECTION 10.09. [Reserved].

SECTION 10.10. Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.

SECTION 10.11. Contribution.

(a) To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.

 

133



--------------------------------------------------------------------------------

(b) As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

(c) This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e) The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the full and indefeasible
payment of the Guaranteed Obligations in cash (other than Unliquidated
Obligations that have not yet arisen) and the termination or expiry (or, in the
case of all Letters of Credit, full cash collateralization), on terms reasonably
acceptable to the Administrative Agent and the Issuing Bank, of the Commitments
and all Letters of Credit issued hereunder and the termination of this
Agreement, the Swap Agreement Obligations and the Banking Services Obligations.

SECTION 10.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

SECTION 10.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

(Signature Pages Follow)

 

134



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

BORROWER: GLOBAL BRASS AND COPPER, INC., By  

/s/ Christopher Kodosky

  Name: Christopher Kodosky   Title: Chief Financial Officer OTHER LOAN PARTIES:
GLOBAL BRASS AND COPPER HOLDINGS, INC., as Holdings and as a Guarantor By  

/s/ Christopher Kodosky

  Name: Christopher Kodosky   Title: Chief Financial Officer CHASE BRASS, LLC
CHASE INDUSTRIES, LLC CHASE BRASS AND COPPER COMPANY, LLC GBC METALS, LLC OLIN
FABRICATED METAL PRODUCTS, LLC BRYAN METALS, LLC A.J. OSTER, LLC A.J. OSTER
FOILS, LLC A.J. OSTER CARIBE, LLC A.J. OSTER WEST, LLC, each as a Guarantor By  

/s/ Christopher Kodosky

  Name: Christopher Kodosky   Title: Chief Financial Officer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank and Swingline Lender By  

/s/ Lindsay R. Giffard

  Name:   Lindsay R. Giffard   Title:   Authorized Officer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By  

/s/ Andrew J. Heinz

  Name:   Andrew J. Heinz   Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION., as Lender By  

/s/ Thomas A. Marin

  Name:   Thomas A. Marin   Title:   Vice President